AMERICAN EXPRESS
RETIREMENT RESTORATION PLAN
(formerly known as the Supplemental Retirement Plan)
(As amended and restated effective as of January 1, 2011)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1 HISTORY AND EFFECTIVE DATES     1  
Section 1.1
  History     1  
Section 1.2
  Effective Date     3  
Section 1.3
  Transition Rules     3  
Section 1.4
  Modification of Certain Grandfathered Benefits     3  
 
           
ARTICLE 2 DEFINITIONS
        4  
Section 2.1
  Definitions     4  
Section 2.2
  Qualified Plan Definitions     9  
Section 2.3
  Gender and Number     9  
 
            ARTICLE 3 ADMINISTRATION     9  
Section 3.1
  Administrator     9  
Section 3.2
  Authority     9  
 
            ARTICLE 4 ELIGIBILITY     9  
Section 4.1
  Eligibility     9  
Section 4.2
  Participation     10  
 
            ARTICLE 5 SUPPLEMENTAL BENEFITS     10  
Section 5.1
  Benefits Under the RP     10  
Section 5.2
  Benefits in Excess of Limits Under the RSP     11  
Section 5.3
  Crediting of Account     15  
Section 5.4
  Supplemental Benefits Payment Election     17  
 
            ARTICLE 6 ELECTIVE DEFERRALS     18  
Section 6.1
  Notification     18  
Section 6.2
  Participation     18  
Section 6.3
  Newly Eligible Employees     20  
Section 6.4
  Deferrable Compensation     20  
Section 6.5
  Deferral Benefits Election     21  
Section 6.6
  Crediting of Deferred Amounts     22  
 
            ARTICLE 7 EARNINGS     23  
Section 7.1
  RP-Related Account     23  
Section 7.2
  RSP-Related Account     23  
Section 7.3
  Deferral Accounts     23  
Section 7.4
  Hypothetical Investment Method     23  
Section 7.5
  Interest Method     25  
Section 7.6
  Special Restrictions     25  

i 



--------------------------------------------------------------------------------



 



              ARTICLE 8 PAYMENT OF BENEFITS     26  
Section 8.1
  Supplemental Account Payments (Other than Payments Due to Death or Disability)
    26  
Section 8.2
  Deferral Account Payments (Other than Payments Due to Death or Disability)    
27  
Section 8.3
  Designation of Beneficiaries     29  
Section 8.4
  Death     30  
Section 8.5
  Disability     31  
Section 8.6
  Unforeseen Emergency     31  
Section 8.7
  Company Offset     32  
Section 8.8
  Withholding     32  
 
            ARTICLE 9 CHANGE IN CONTROL     32  
Section 9.1
  Change in Control     32  
Section 9.2
  Effect of Change in Control     34  
 
            ARTICLE 10 CLAIMS PROCEDURES     37  
Section 10.1
  Claim     37  
Section 10.2
  Claim Decision     37  
Section 10.3
  Request for Review     38  
Section 10.4
  Review of Decision     39  
Section 10.5
  Arbitration     40  
Section 10.6
  Burden of Proof     40  
Section 10.7
  Administrator’s Sole Authority     40  
 
            ARTICLE 11 AMENDMENT & TERMINATION     41  
Section 11.1
  Plan Amendment     41  
Section 11.2
  Effect of Plan Termination     41  
 
            ARTICLE 12 GENERAL PROVISIONS     41  
Section 12.1
  Unfunded Status     41  
Section 12.2
  Non-Transferable     41  
Section 12.3
  No Right to Continued Employment     41  
Section 12.4
  Plan Benefits Not Compensation Under Employee Benefit Plans     41  
Section 12.5
  Compliance with Section 409A     42  
Section 12.6
  No Guarantee of Tax Consequences     42  
Section 12.7
  Limitations on Liability     42  
Section 12.8
  Severability     43  
Section 12.9
  Captions     43  
Section 12.10
  Governing Law     43  

ii 



--------------------------------------------------------------------------------



 



AMERICAN EXPRESS
RETIREMENT RESTORATION PLAN
(formerly known as the Supplemental Retirement Plan)
(As amended and restated effective as of January 1, 2011)
ARTICLE 1
HISTORY AND EFFECTIVE DATES
     Section 1.1 History.
          (a) On November 26, 1973, the Board of Directors (the “Board”) of
American Express Company (“Amex”) authorized and approved the adoption of the
American Express Supplementary Pension Plan (the “Plan”) to supplement
retirement benefits provided under the American Express Retirement Plan and
other retirement and savings plans sponsored by Amex for a select group of
management or highly compensated individuals.
          (b) On July 1, 1994, the Board authorized and directed the amendment
and restatement of the Plan pursuant to the provisions of Section 9 thereof. The
Plan was amended and restated generally effective March 1, 1995, and renamed the
American Express Company Supplemental Retirement Plan. The Plan was subsequently
amended through December 31, 2004.
          (c) On July 25, 2005, the Board amended and restated the Plan
(immediately prior to such amendment and restatement, the “Prior Plan”),
effective January 1, 2005. Except as otherwise expressly provided herein,
Participants who were in “pay status” as of January 1, 2005 continue to have the
payment of their benefits governed solely by the terms of the Prior Plan;
provided, however, that effective with payments made in calendar year 2006 and
thereafter, payments other than monthly annuity payments which would have been
made on April 1 of any year under the Prior Plan are made on July 1 of such
year. Participants who were not in “pay status” as of January 1, 2005 are
governed from and after such date by the terms of the Plan, as amended and
restated, and as further amended and restated from time to time. For purposes of
this section, a Participant was in “pay status” as of January 1, 2005 if he or
she was entitled to benefits under the Plan as of January 1, 2005, with payments
scheduled to begin on or before April 1, 2005.
          (d) Effective as of October 1, 2005, Ameriprise Financial, Inc.
(“AFI”) ceased to be a participating employer in Amex’s tax-qualified retirement
plans and the components of such plans covering AFI participants were
transferred to new plans established by AFI in a transaction that complied with
Section 414(l) of the Internal Revenue Code of 1986, as amended (the “Code”). In
connection with that transaction, the component of the Plan covering AFI
participants was similarly transferred, and active and retired AFI participants
and AFI beneficiaries ceased participation in and no longer have any benefits
under the Plan.

 



--------------------------------------------------------------------------------



 



          (e) Generally effective July 1, 2007, benefit accruals under the
American Express Retirement Plan, as amended (the “RP”) were ceased. In
addition, generally effective as of July 1, 2007, Amex adopted certain changes
to the American Express Incentive Savings Plan, as amended, and renamed such
plan the American Express Retirement Savings Plan (the “RSP”).
          (f) On January 22, 2007, the Board amended and restated the Plan,
generally effective July 1, 2007, to reflect the changes made to the RP and the
RSP, to allow for the elective deferral of compensation under the Plan, and to
rename the Plan the American Express Supplemental Retirement Plan.
          (g) On November 19, 2007, the Compensation and Benefits Committee (the
“CBC”) approved the First Amendment to the American Express Supplemental
Retirement Plan (the “First Amendment”) to provide for the payment of Plan
benefits to employees of American Express Bank who would be transferring to the
buyer in the sale transaction.
          (h) In November 2007, the Employee Benefits Administration Committee
(“EBAC”), pursuant to the authority delegated to it, approved the amendment and
restatement of the Plan to reflect certain non-material amendments thereto. On
November 19, 2007, the CBC approved an amendment to the Plan to provide for
accelerated vesting of ROE interest on Deferral Benefits upon the death or
disability of a Participant. Effective December 31, 2007, the Executive Vice
President of Human Resources, pursuant to the authority delegated to him,
approved the amendment and restatement of the Plan to reflect the amendments
approved by EBAC and the CBC.
          (i) Effective March 29, 2008, the Senior Vice President of Human
Resources, Global Compensation & Benefits, pursuant to the authority delegated
to him, added a new Section 4.4(b)(v) and amended Section 4.5(c) to make certain
changes related to the acquisition of GE Corporate Payment Services.
          (j) On July 15, 2008, the Vice President of Global Benefits, pursuant
to the authority delegated to him, amended Section 4.4(c) of the Plan to clarify
the calculation of Company Contributions for Additional Years of Service.
          (k) The Plan was amended and restated, effective January 1, 2009, by
the Vice President of Global Benefits, pursuant to the authority delegated to
him, to incorporate the prior amendments made to the Plan during 2008, to make
the changes necessary or advisable for compliance with Section 409A of the Code
and the treasury regulations and other official guidance issued thereunder, and
to make certain other non-material amendments to the Plan.
          (l) The Plan was amended and restated, effective March 30, 2009, by
the Senior Vice President Global Compensation and Benefits, pursuant to the
authority delegated to him, (i) to cease certain Company matching contributions
and certain Company conversion contributions for the pay period commencing
March 30, 2009 through the pay period ending January 3, 2010, and (ii) to
disregard the temporary salary reductions in effect for the pay period
commencing March 30, 2009 through the pay period ending on January 3, 2010, for
purposes of determining a Participant’s “Compensation” with respect to crediting
his or her RSP-Related Account.

2



--------------------------------------------------------------------------------



 



          (m) The Plan was amended and restated, effective December 1, 2009, by
the Vice President of Global Benefits, pursuant to the authority delegated to
him, (i) to expand the class of employees eligible to receive SRP-RSP benefits,
and (ii) to remove PG Awards as compensation eligible for elective deferrals.
          (n) The Plan was amended and restated, effective January 1, 2011
except as otherwise stated, by the Senior Vice President Global Compensation &
Benefits, pursuant to the authority delegated to him by the Compensation and
Benefits Committee, to require Participants to defer salary or bonus in order to
receive Company Matching Contributions that cannot be provided under the RSP due
to the limitations of Section 401(a)(17) of the Code, to eliminate tax gross-up
provisions in connection with a Change in Control, to make changes with respect
to the Plan’s investment crediting process, to alter certain procedures
regarding distributions, and to rename the Plan as the American Express
Retirement Restoration Plan.
          (o) The Plan has remained in effect since its adoption and has been
construed and operated as a “top-hat plan” under Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and Section 2520.104-23 of the United States Department of Labor
Regulations.
     Section 1.2 Effective Date. Except as expressly provided otherwise herein,
the Plan as amended and restated hereby is generally effective January 1, 2011.
     Section 1.3 Transition Rules. Each Participant’s accrued benefit under the
Prior Plan as of December 31, 2004 (“Grandfathered Benefits”) was determined by
the Administrator in accordance with Section 409A of the Code and Notice 2005-1.
Grandfathered Benefits are governed by and administered in accordance with the
Prior Plan, provided, however, that any election with respect to Grandfathered
Benefits may not materially modify the rights, terms or conditions of the Prior
Plan; and provided, further, that effective October 27, 2010, earnings credits
on Grandfathered Benefits will be administered in accordance with Article 7 of
this Plan; and finally, provided that in the event of a Change in Control,
additional earnings credits due as a result of the Change in Control under the
terms of the Prior Plan shall be credited at the AFR a defined herein. All other
benefits have been governed by and administered solely in accordance with the
Plan, as amended and restated from time to time.
          Effective January 1, 2011, the Formerly Grandfathered Benefits lost
their Grandfathered Benefits status and will be distributed in accordance with
Section 1.4 below. All other Grandfathered Benefits (including any remaining
Grandfathered Benefits attributable to Degrandfathered Participants) shall
continue to be Grandfathered Benefits.
     Section 1.4 Modification of Certain Grandfathered Benefits.
          (a) Effective January 1, 2011, the Formerly Grandfathered Benefits of
each Degrandfathered Participant which are not scheduled to be in pay status by
December 31, 2016 shall be payable in a lump sum on March 1, 2012 unless
otherwise elected pursuant to Section 1.4(b). Formerly Grandfathered Benefits
which are scheduled for payment on March 1, 2012 will be credited with earnings
under the Interest Credit Method through December 31, 2011, provided, however,
that if a Participant becomes an Executive Officer, earnings credited to

3



--------------------------------------------------------------------------------



 



such Participant’s Formerly Grandfathered Benefits shall not exceed the AFR
(except to the extent earnings in excess of the AFR have been paid out prior to
the Participant’s becoming an Executive Officer). For the portion of 2012 prior
to the date of payment, earnings on Formerly Grandfathered Benefits shall be
credited with earnings at the AFR.
          (b) On or before December 31, 2010, each Degrandfathered Participant
may elect to have his or her formerly Grandfathered Benefits paid to him or her
on a specified date (which must be a January 1 or July 1) that is no earlier
than July 1, 2017 (or as soon thereafter as administratively practicable, but no
later than 90 days); provided that a Degrandfathered Participant who makes such
an election and experiences a Separation From Service prior to the selected
specified date shall have benefits paid as of the later of (i) July 1, 2017 or
(ii) the January 1st or July 1st which is at least six months following his or
her Separation from Service (or, in either case, as soon thereafter as
administratively practicable, but no later than 90 days). In any event, such
subsequent election shall not become effective until January 1, 2012. If a
Degrandfathered Participant files an election to delay payment, his or her
Formerly Grandfathered Benefits will be credited with earnings under the
Interest Credit Method through December 31, 2011, provided, however, that if a
Participant becomes an Executive Officer, earnings credited to such
Participant’s Formerly Grandfathered Benefits shall not exceed the AFR (except
to the extent earnings in excess of the AFR have been paid out prior to the
Participant’s becoming an Executive Officer). Such Formerly Grandfathered
Benefits shall transition to the Hypothetical Investment Method as of January 1,
2012.
ARTICLE 2
DEFINITIONS
     Section 2.1 Definitions. As used in the Plan, the following terms have the
meanings indicated below:
          (a) “Account” means, with respect to a Participant, his or her
Deferral Account and Supplemental Account, collectively.
          (b) “Administrator” means the Employee Benefits Administration
Committee, including any individual(s) to whom the Employee Benefits
Administration Committee delegates authority under the Plan, or such other
committee or individual(s) authorized to act as the Administrator by the
Committee.
          (c) “Affiliate” means any corporation or other trade or business under
common control with Amex, as further defined in the Qualified Retirement Plans.
          (d) “AFR” means 120% of the applicable federal long-term rate for
December of the prior Plan Year, as prescribed under Section 1274(d) of the
Code.
          (e) “Band 50 Determination Date” means, for each Plan Year, the date
in the prior Plan Year selected by the Administrator during such prior Plan Year
as the determination date for determining whether an Employee is in Band 50 or
above.

4



--------------------------------------------------------------------------------



 



          (f) “Base Salary” means the compensation of the Participant for the
applicable period from the Company, including amounts which would have been paid
to a Participant but which instead are contributed by the Company to an employee
benefit plan pursuant to a salary reduction agreement and which are not
includible in the gross income of the Participant under Sections 125, 132(a)(5),
132(f)(4), 402 or 403(b) of the Code. When used herein, the term “Base Salary”
includes, but is not limited to, the following: regular earnings, shift
differential, holiday earnings, regular earnings adjustments, vacation, company
holidays, personal holidays, discretionary holidays, Company-paid health-related
time off, Company-paid workers compensation consisting of pay for services
provided, purchased vacation, termination vacation, and pay in lieu of notice.
“Base Salary” shall not include lump-sum severance pay, imputed income,
long-term incentive pay, special awards pay, non-qualified deferred
compensation, amounts classified hereunder as Incentive Pay, bonuses other than
incentive pay, serial severance pay, and Company contributions to other employee
benefit plans or to fringe benefit plans.
          (g) “Beneficiary” means the individual or entity designated by a
Participant in accordance with procedures established by the Administrator to
receive the Participant’s Supplemental Account or Deferral Account in the event
of the Participant’s death.
          (h) “Benefits” means, with respect to a Participant, his or her
Deferral Benefits and Supplemental Benefits, collectively.
          (i) “Code” means the Internal Revenue Code of 1986, as amended.
          (j) “Committee” means the Compensation and Benefits Committee of the
Board, or such successor committee as may be designated by the Board.
          (k) “Company” means Amex, any of its subsidiaries and any Affiliates
which have become participating employers in a Qualified Retirement Plan.
          (l) “Deferral Account” means, with respect to a Participant for a
given Plan Year, the book reserve account established by Amex for the
Participant for such Plan Year pursuant to Section 6.6.
          (m) “Deferral Benefits” means, with respect to a Participant, the
benefits credited under the Plan with respect to amounts withheld at the
Participant’s election from a Participant’s compensation which would otherwise
have been paid in cash, as adjusted for earnings and losses pursuant to the
terms of the Plan.
          (n) “Deferral Benefits Eligibility Date” shall mean January 1, in the
case of a Participant eligible to participate in the Plan as of January 1 of a
Plan Year, and otherwise shall mean the date as of which the Participant first
earns amounts from which Deferral Benefits can be withheld under the rules set
forth in Section 6.2.
          (o) “Deferral Election” means, with respect to a given Plan Year, an
election made by an eligible Employee with respect to his or her Deferral
Benefits for such Plan Year under Article 6.

5



--------------------------------------------------------------------------------



 



          (p) “Deferral Plan” means:
               (i) for Plan Years ending on or before December 31, 2007, the
American Express Salary Deferral Plan, the American Express Pay-for-Performance
Deferral Programs and any other similar non-qualified plans for the deferral of
compensation available in such Plan Years; and
               (ii) for Plan Years beginning on or after January 1, 2008, the
elective account balance nonqualified deferred compensation component of this
Plan and such other non-qualified plans or arrangements for the deferral of
compensation as determined by the Administrator, in its sole discretion.
          (q) “Degrandfathered Participant” means a Participant who had
Grandfathered Benefits immediately prior to October 27, 2010 which are not
scheduled to be in pay status by December 31, 2016 and is (i) a Non-Executive
Officer as of October 27, 2010 and (ii) not scheduled to be Retirement Eligible
by December 31, 2013. By way of clarification, no person who is a Retiree as of
October 27, 2010 shall be a Degrandfathered Participant.
          (r) “Disability” has the meaning given such term by Section 409A.
Whether a Participant has a Disability shall be determined in accordance with
Section 409A and the Policy.
          (s) “Employee” means an elected or appointed officer of the Company or
any other individual whom the Administrator identifies as an employee of the
Company, and whose compensation is reported on a Form W-2, regardless of whether
the use of such form is subsequently determined to be erroneous.
          (t) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (u) “Executive Officer” means an employee in Band 99 as of October 27,
2010; provided, however, that if a person becomes a Band 99 employee after such
date, such person will be considered an Executive Officer for purposes of
Section 7.3 as of the date he becomes a Band 99 employee.
          (v) “Formerly Grandfathered Benefits” means Benefits which were
Grandfathered Benefits as of October 27, 2010, (i) which are not scheduled to be
in pay status by December 31, 2016 and (ii) which are attributable to
Degrandfathered Participants. As of January 1, 2011, Formerly Grandfathered
Benefits attributable to Degrandfathered Participants shall no longer be
Grandfathered Benefits governed by the Prior Plan, but rather shall become
benefits subject to the terms of this Plan as of such date (as amended from time
to time).
          (w) “Incentive Pay” means overtime, annual incentive cash awards from
the American Express Company 2007 Incentive Compensation Plan and the 1998
Incentive Compensation Plan, and the amounts listed on Schedule B. “Incentive
Pay” shall not include lump-sum severance pay, imputed income, long-term
incentive pay, special awards pay, non-qualified deferred compensation, amounts
classified hereunder as Base Salary, bonuses other than incentive pay, serial
severance pay, and Company contributions to other employee benefit plans or to
fringe benefit plans.

6



--------------------------------------------------------------------------------



 



          (x) “Investment Committee” shall mean the Retirement Savings Plan
Investment Committee.
          (y) “Minimum Schedule Rate” means, for a calendar year, the “Below ROE
Target Range” rate for such calendar year under the metric set forth in
Schedule A, as in effect for that calendar year.
          (z) “Moody’s A Rate” means, for a calendar year, the average corporate
bond yield rate for such calendar year, as announced by Moody’s Investor
Services for borrowers rated “A.”
          (aa) “Non-Executive Officer” means a Participant who is not an
Executive Officer or a Retiree.
          (bb) “Participant” means an Employee who accrues benefits under the
Plan.
          (cc) “Plan Year” means,
               (i) for Supplemental Benefits under Article 5, the calendar year
with reference to which benefits are determined under the Qualified Retirement
Plan; and
               (ii) for Deferral Benefits under Article 6, the specified
calendar year.
          (dd) “Policy” means the American Express Section 409A Compliance
Policy, as amended from time to time, and any successor policy thereto.
          (ee) “Post-2010 Deferral Benefits” means Deferral Benefits
(representing dollars deferred pursuant to a Participant’s Deferral Election,
adjusted for all earnings and losses under the Plan) which are attributable to
compensation earned by the Participant in 2011 and subsequent Plan Years.
          (ff) “Pre-2011 Deferral Benefits” means Deferral Benefits
(representing dollars deferred pursuant to a Participant’s Deferral Election,
adjusted for all earnings and losses under the Plan) which are attributable to
compensation earned by the Participant in 2010 and prior Plan Years (regardless
of when an amount deferred would otherwise have been paid in cash).
          (gg) “Qualified Retirement Plan” means the RP and/or the RSP, as the
context may imply.
          (hh) “Retiree” means a Participant who, as of October 27, 2010, was
not an Executive Officer, and (i) who as of October 27, 2010, has had a
Retirement, or (ii) who is receiving serial separation pay or has signed a
separation agreement as of October 27, 2010 and will be Retirement Eligible on
or before the last day of the separation period.
          (ii) “Retirement” means a voluntary Separation from Service by a
Participant who is Retirement Eligible on the date of such Separation from
Service.

7



--------------------------------------------------------------------------------



 



          (jj) “Retirement Eligible” means, with respect to a Participant, he or
she is age 55 or older with ten or more actual or deemed years of service with
the Company. By way of clarification, “deemed years of service” shall be honored
for this purpose only if granted by the time the Participant becomes a
Participant.
          (kk) “RP-Related Account” means, with respect to a Participant, the
book reserve account established by the Company for the Participant pursuant to
Section 5.1.
          (ll) “RSP-Related Account” means, with respect to a Participant, the
book reserve account established by the Company for the Participant pursuant to
Section 5.2.
          (mm) “RSP Match Percentage” means, with respect to a Participant for a
Plan Year, the maximum Company Matching Contribution percentage that would be
utilized for purposes of the RSP for such Participant for the Plan Year if the
Participant had made the maximum Elective Contribution under the RSP for the
Plan Year.
          (nn) “Schedule Rate” means, for a calendar year, the applicable rate
for such calendar year determined under the metric set forth in Schedule A, as
in effect for that calendar year.
          (oo) “Section 401(a)(17) Limitation” refers to the limitation on the
dollar amount of Compensation which may be taken into account under the
Qualified Retirement Plans under Section 401(a)(17) of the Code.
          (pp) “Section 409A” means Section 409A of the Code, together with the
treasury regulations and other official interpretations or guidance issued
thereunder.
          (qq) “Section 415 Limitations” refers to the limitations on benefits
for defined benefit pension plans and defined contribution plans which are
imposed by Section 415 of the Code.
          (rr) “Separation from Service” has the meaning given such term by
Section 409A. Whether a Participant has a Separation from Service shall be
determined in accordance with Section 409A and the Policy.
          (ss) “Severance Plan” means, collectively, (A) the American Express
Senior Executive Severance Plan, effective January 1, 1994, as amended and
restated effective January 1, 2009, and as further amended from time to time,
and any successor plan thereto, (B) the American Express Severance Pay Plan,
effective January 1, 1987, as amended and restated effective January 1, 2009,
and as further amended from time to time, and any successor plan thereto, and
(C) the American Express Supplemental Unemployment Benefit Plan effective as of
May l, 2009, as amended from time to time, and any successor plan thereto.
          (tt) “Supplemental Account” means, with respect to a Participant, his
or her RP-Related Account and RSP-Related Account, collectively.
          (uu) “Supplemental Benefits” means, with respect to a Participant, the
benefits under his or her Supplemental Account.

8



--------------------------------------------------------------------------------



 



          (vv) “Supplemental Distribution” means a distribution to a Participant
from his or her Supplemental Account.
          (ww) “Supplemental Election” means the election made by a Participant
with respect to his or her Supplemental Account under Section 5.4.
          (xx) “Unforeseeable Emergency” means a severe financial hardship of
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse or the Participant’s dependent (as defined in
Section 152 of the Code, without regard to paragraphs (b)(1), (b)(2) and
(d)(1)(b) thereof), (ii) a loss of the Participant’s property due to casualty,
or (iii) such other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined by the Administrator based on the relevant facts and circumstances
and in accordance with Section 409A.
     Section 2.2 Qualified Plan Definitions. Capitalized terms not otherwise
defined in the Plan shall have the same meaning set forth in the related
Qualified Retirement Plan, to the extent applicable, as the context may imply.
     Section 2.3 Gender and Number. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. For all purposes of the Plan, where the
context admits, the singular shall include the plural, and the plural shall
include the singular.
ARTICLE 3
ADMINISTRATION
     Section 3.1 Administrator. The Plan shall be administered by the
Administrator.
     Section 3.2 Authority. Except as otherwise provided by the Committee
(subject to the limitation on the Committee’s authority under Section 10.7), the
Administrator shall have full power, authority and discretion to interpret,
construe and administer the Plan, and such interpretation and construction
thereof and actions taken thereunder shall be binding on all persons for the
purposes so stated by the Administrator. The Administrator may correct any
defect, supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Administrator deems necessary or desirable. In the
event of a mathematical or accounting error made, or other similar mistake, the
Administrator shall have power in its discretion to cause such equitable
adjustments to be made to correct for such errors as it considers appropriate in
the circumstances. Any decision of the Administrator in the administration of
the Plan shall be final and conclusive and binding upon all Participants and
Beneficiaries.
ARTICLE 4
ELIGIBILITY
     Section 4.1 Eligibility. Participation in this Plan shall be limited to
Employees who meet the requirements of Section 4.2, and shall automatically
occur for such Employees,

9



--------------------------------------------------------------------------------



 



provided that the Administrator may designate, on a case-by-case basis,
Employees or categories of Employees who shall not be eligible to participate in
all or any portion of this Plan, and provided further, that the determination of
eligible Employees shall be made consistent with the requirement that the Plan
be a “top-hat” plan for purposes of ERISA.
     Section 4.2 Participation. To become a Participant in the Plan, an Employee
must satisfy Section 4.1 and:
          (a) be a participant under a Qualified Retirement Plan maintained by
the Company. Participation by an Employee in a Qualified Retirement Plan shall
be determined pursuant to and in accordance with the eligibility criteria
applicable under such Qualified Retirement Plan; and
          (b) for the relevant Plan Year:
               (i) have an Account under the Plan from a prior Plan Year; or
               (ii) receive Total Pay (as defined under the RSP, without regard
to the Section 401(a)(17) Limitation) in excess of the Section 401(a)(17)
Limitation; or
               (iii) be employed in Band 50 or above as of the Band 50
Determination Date in the prior Plan Year; or
               (iv) accrue benefits under a Qualified Retirement Plan in excess
of the Section 415 Limitation.
ARTICLE 5
SUPPLEMENTAL BENEFITS
     Section 5.1 Benefits Under the RP. If a Participant is a participant under
the RP, other than a terminated participant, the Company shall establish an
RP-Related Account for such Participant, which shall be determined as follows:
          (a) “Compensation” for RP Credits. For purposes of RP credits under
this Section 5.1, “Compensation” has the meaning given such term in the RP,
provided that the Committee may, in its discretion, designate additional or
different items as Compensation for purposes of this Section 5.1. Effective with
the 2003 performance year (which awards were granted in 2004) and thereafter,
“Compensation” for purposes of RP credits under this Section 5.1 shall include
the value of restricted stock awards granted to certain Participants in lieu of
cash supplemental Annual Incentive Awards.
          (b) Contribution Credits. There shall be credited to a Participant’s
RP-Related Account for each Plan Year, in accordance with Section 5.3, an amount
equal to the excess, if any, of: (x) the Contribution Credits that would have
been credited to a Participant’s Defined Benefit Account Balance under the RP
for the Plan Year if the Plan’s definition of Compensation was used, the
Section 401(a)(17) Limitation was ignored, and the Participant had not elected
or been required to defer the receipt of any Compensation pursuant to a Deferral

10



--------------------------------------------------------------------------------



 



Plan, over (y) the actual Contribution Credits credited to the Participant’s
Defined Benefit Account Balance under the RP for the Plan Year. No credits shall
be made to a Participant’s RP-Related Account pursuant to this Section 5.1(b)
for any pay period ending on or after July 1, 2007.
          (c) Benefits Formula. The formula of the benefits for a Plan Year
under this Section 5.1 shall be determined by the Administrator and applied in a
uniform manner for all similarly situated Participants.
          (d) Additional Years of Service.
               (i) Certain Participants, as determined by the Company in its
sole discretion, may be deemed to have rendered five additional Years of Service
under the Plan. For each such Participant, subject to such terms and conditions
as the Company may impose upon such benefits by special agreement with such
Participant (in the event of a conflict with this Section 5.1(d), such special
agreement shall control), an additional amount shall be credited to the
Participant’s RP-Related Account equal to the excess, if any of: (x) the total
cumulative Contribution Credits that would have been credited to the
Participant’s RP-Related Account under this Section 5.1 had the Participant
rendered such additional Years of Service under the RP, over (y) the actual
total cumulative Contribution Credits credited to the Participant’s RP-Related
Account under this Section 5.1 as of the date the Participant is eligible for
such benefits under the Plan. Subject to the terms of the special agreement with
each such Participant, such amounts shall be calculated and credited to the
RP-Related Account established for the Participant in accordance with
Section 5.3 under procedures to be determined from time to time by the
Administrator and consistently applied to similarly situated Participants.
Unless otherwise determined by the Administrator or agreed in a special
agreement with the Participant, amounts credited under this Section 5.1(d) shall
be subject to five-year vesting, and such amounts shall be forfeited by the
Participant if the Participant’s service with the Company terminates for any
reason other than death or disability (as defined in the RP) before five years
of actual service have been rendered to the Company by such Participant.
               (ii) For each Participant with a special agreement described in
Section 5.1(d)(i) who has not accrued five Years of Service as of July 1, 2007,
the Participant shall be entitled to received the credit described in
Section 5.1(d)(i) for the 2007 Plan Year as if the RP had remained in effect
through December 31, 2007, and the Participant were an active participant in the
RP through such date. Regardless of any special agreement described in
Section 5.1(d)(i), a Participant shall not be entitled to receive any credit
under this Section 5.1 for the 2008 Plan Year or later.
     Section 5.2 Benefits in Excess of Limits Under the RSP. If a Participant is
a participant in the RSP, other than a terminated participant, the Company shall
establish an RSP-Related Account for such Participant, which shall be determined
as follows:
          (a) “Compensation” for RSP Credits.
               (i) Definition. For purposes of RSP credits under this
Section 5.2, “Compensation” has the meaning given the term “Total Pay” in the
RSP, provided that the

11



--------------------------------------------------------------------------------



 



Committee may, in its discretion, designate additional or different items as
Compensation for purposes of this Section 5.2. Effective July 1, 2007,
“Compensation” for purposes of RSP credits under this Section 5.2 shall include
the value of restricted stock awards granted to certain Participants in lieu of
cash Annual Incentive Awards, subject to the limitation set forth in
Section 5.2(a)(ii).
               (ii) Limitation. “Compensation” of a Participant who is in Band
50 or above for purposes of RSP credits under this Section 5.2 shall not include
any Incentive Pay (including the value of any restricted stock awards granted to
certain Participants in lieu of cash Annual Incentive Awards) in excess of one
times his or her Base Salary. For purposes of this provision, a Participant’s
pay band and Base Salary shall be determined as of January 1 of each Plan Year.
In addition, Incentive Pay subject to this limitation shall only be those
amounts actually paid in the Plan Year, regardless of when such amounts were
earned.
               (iii) Temporary Salary Reductions Disregarded. In determining the
Compensation of a Participant for purposes of this Section 5.2, “Total Pay”
under the RSP shall be determined by disregarding the temporary salary
reductions in effect for the pay period commencing March 30, 2009 through the
pay period ending on January 3, 2010.
          (b) Contribution Credits. The following amounts shall be credited to
the Participant’s RSP-Related Account for each Plan Year, in accordance with
Section 5.3:
               (i) Company Stock Contribution. An amount equal to: (a) one
percent of the sum of: (i) the Participant’s Compensation, calculated without
the Section 401(a)(17) Limitation or Section 415 Limitations, plus (ii) that
portion of a Participant’s Compensation deferred during such Plan Year pursuant
to a Deferral Plan, minus (b) the amount actually allocated as a Company Stock
Contribution to the account of the Participant under the RSP. For purposes of
this Section 5.2(b)(i), the Section 401(a)(17) Limitation shall be deemed to
apply pro ratably to each regularly scheduled pay period for each Plan Year. No
credits shall be made to a Participant’s RSP-Related Account pursuant to this
Section 5.2(b)(i) for any pay period ending on or after July 1, 2007.
               (ii) Company Profit-Sharing Contribution. An amount equal to:
(a) the Company Profit-Sharing Contribution percentage utilized for purposes of
the RSP for that Plan Year for such Participant times the sum of: (i) the
Participant’s Compensation, calculated without the Section 401(a)(17) Limitation
or Section 415 Limitations, plus (ii) that portion of a Participant’s
Compensation deferred during such Plan Year pursuant to a Deferral Plan, minus
(b) the amount actually allocated as a Company Profit-Sharing Contribution to
the Account of the Participant under the RSP. Unless otherwise expressly
provided in the Plan, benefits credited under this Section 5.2(b)(ii) at the
time of a Supplemental Distribution shall be restricted to a Participant’s
vested portion, as determined under the applicable provisions of the RSP. Any
non-vested portion of such deferred compensation to be paid shall be forfeited.
               (iii) Company Matching Contribution.
                    (A) Before March 15, 2005, an amount equal to that portion
of the Company Matching Contribution that would have been contributed and
allocated to the

12



--------------------------------------------------------------------------------



 



account of a Participant by the Company as a Matching Contribution on behalf of
a Participant, (a) to the extent such contribution is limited by the
Section 401(a)(17) Limitation or Section 415 Limitations, minus such amount
allocated as a Matching Contribution to the account of the Participant under the
RSP, and (b) with respect to that portion of a Participant’s Compensation
deferred pursuant to a Deferral Plan, and assuming (i) such portion had not been
deferred and (ii) the Participant had elected to make Elective Contributions
under the RSP equal to three percent (or such lesser amount if actually elected
by the Participant under the RSP) of such Participant’s compensation deferred
under such Deferral Plan.
                    (B) Effective March 15, 2005 through December 31, 2010,
except as otherwise provided by Section 5.2(b)(iii)(C), a Company matching
contribution, whether or not the Participant actually elects to defer
Compensation under the RSP, equal to the Participant’s RSP Match Percentage for
the Plan Year multiplied by the sum of: (i) that portion of the Participant’s
Compensation which was deferred during the Plan Year pursuant to a Deferral
Plan, and (ii) that portion of the Participant’s Compensation (not including the
amounts deferred as described in clause (i) above) in excess of the
Section 401(a)(17) Limitation, shall be contributed and allocated to the Account
of a Participant by the Company as a matching contribution on behalf of such
Participant; provided, however, for purposes of this Company matching
contribution, Compensation shall not be subject to the Section 401(a)(17)
Limitation. Unless otherwise expressly provided in the Plan, benefits credited
under this Section 5.2(b)(iii) at the time of a Supplemental Distribution shall
be restricted to a Participant’s vested portion, as determined under the
applicable provisions of the RSP. Any non-vested portion of such deferred
compensation to be paid shall be forfeited.
                    (C) No Company matching contributions shall be made for the
pay period commencing March 30, 2009 through the pay period ending January 3,
2010 to any Participant; provided, however, the preceding limitation shall not
apply to Participants who are Former GE Employees (as defined by
Section 5.2(b)(iv)). For the avoidance of doubt, when Company matching
contributions resumed after the pay period ending on January 3, 2010, such
contributions were resumed in the same amount as in effect immediately prior to
the pay period beginning on March 30, 2009; provided, however, that the Company
continued to retain the right to modify, amend or terminate the Plan and any
contributions thereunder at any time for any reason whatsoever. Effective for
Compensation paid on or after January 1, 2011, Matching Contributions will be
calculated solely in accordance with Section 5.2(b)(iii)(D).
                    (D) Effective with Compensation paid on or after January 1,
2011:
                         (i) Each eligible Participant who meets the eligibility
requirements for a Qualified Matching Contribution (or other type of matching
contribution) under the RSP (but without regard to whether or not he or she
contributes under the RSP) shall receive a Matching Contribution each Plan Year
equal to the Participant’s salary reduction amount (from Base Salary, Incentive
Pay or a combination of both) contributed pursuant to a Deferral Election under
Article 6 for such Plan Year (up to a maximum of five percent of the
Participant’s Compensation which is not counted under the RSP either because it
is in excess of the Section 401(a)(17) Limitation for the Plan Year or because
it has been deferred under a Deferral Plan). Compensation for this purpose will
not include amounts paid prior to a

13



--------------------------------------------------------------------------------



 



Participant’s Entry Date under the RSP with respect to Qualified Matching
Contributions (or other type of matching contributions, as applicable). Solely
with respect to Incentive Pay paid in 2011, the Matching Contribution will be
calculated by applying the formula set forth in this paragraph but assuming that
the Participant elected to defer five percent of any such Incentive Pay payment
to the extent the Participant’s Compensation has exceeded the Section 401(a)(17)
Limitation (counting Base Salary first, for this purpose) or been disregarded
due to deferral under a Deferral Plan, regardless of the Participant’s actual
election.
                         (ii) Separately from any Matching Contribution
calculated under (i), a Participant will be provided a Matching Contribution
equal to the amount of Qualified Matching Contribution (or other type of
matching contribution) that would have been provided to the Participant under
the RSP, but was not able to be provided solely on account of the limitations of
Section 415 of the Code.
                         (iii) The vesting of Matching Contributions will
parallel the vesting rules applicable under the RSP.
               (iv) Company Conversion Contribution.
                    (E) Except as otherwise provided by
Section 5.2(b)(D)(iii)(F), an amount equal to: (a) the Company Conversion
Contribution percentage utilized for purposes of the RSP for that Plan Year for
such Participant times the sum of: (i) the Participant’s Compensation,
calculated without the Section 401(a)(17) Limitation or Section 415 Limitations,
plus (ii) that portion of a Participant’s Compensation deferred during such Plan
Year pursuant to a Deferral Plan, minus (b) the amount actually allocated as a
Company Conversion Contribution to the Account of the Participant under the RSP.
Unless otherwise expressly provided in the Plan, benefits credited under this
Section 5.2(b)(D)(iii) at the time of a Supplemental Distribution shall be
restricted to a Participant’s vested portion, as determined under the applicable
provisions of the RSP. Any non-vested portion of such deferred compensation to
be paid shall be forfeited.
                    (F) No Company conversion contributions were made for the
pay period commencing March 30, 2009 through the pay period ending January 3,
2010 to any Participant; provided, however, the preceding limitation did not
apply to Participants who were Retirement Eligible as of December 31, 2009. For
the avoidance of doubt, when Company conversion contributions resumed after the
pay period ending on January 3, 2010, such contributions resumed in the same
amount as in effect immediately prior to the pay period beginning on March 30,
2009; provided, however, that the Company continued to retain the right to
modify, amend or terminate the Plan and any contributions thereunder at any time
for any reason whatsoever.
               (iv) Transition Contributions for Certain Former GE Capital
Employees. For those Participants who were hired directly pursuant to the
requirements of the Asset Purchase Agreement dated as of March 26, 2008, among
General Electric Capital Corporation, GE Capital Financial Inc., General
Electric Company, American Express Travel Related Services Company, Inc. and
American Express Bank, FSB (the “Former GE Employees”), an amount equal to:
(a) the Transition Contribution percentage utilized for

14



--------------------------------------------------------------------------------



 



purposes of the RSP for that Plan Year for such Participant times the sum of:
(i) the Participant’s Compensation, calculated without the Section 401(a)(17)
Limitation or Section 415 Limitations, plus (ii) that portion of a Participant’s
Compensation deferred during such Plan Year pursuant to a Deferral Plan, minus
(b) the amount actually allocated as a Transition Contribution to the Account of
the Participant under the RSP. Notwithstanding the foregoing, if an individual
would be eligible for both Company Conversion Contributions under
Section 5.2(b)(iii)(D)(iii) and Transition Contributions under this
Section 5.2(b)(iv), such individual shall only receive the greater of the
Company Conversion Contributions and the Transition Contributions to which he or
she would otherwise be entitled during such period of dual eligibility. Unless
otherwise expressly provided in the Plan, benefits credited under this
Section 5.2(b)(iv) at the time of a Supplemental Distribution shall be
restricted to a Participant’s vested portion, as determined under the applicable
provisions of the RSP. Any non-vested portion of such deferred compensation to
be paid shall be forfeited. The right to Transition Contributions under this
Section shall expire at the same time as the right to Transition Contributions
under the RSP.
               (v) No Disability Contributions. The RSP provides for certain
contributions to be made on account of qualifying RSP participants who are
“disabled” as defined under the RSP. For the avoidance of doubt, this Plan does
not provide for such continuing contributions on account of a disability.
          (c) Company Contribution for Additional Years of Service. Certain
Participants, as determined by the Company in its sole discretion, may be deemed
to have rendered five additional Years of Service under the RSP. For each such
Participant, for the period of January 1, 2008 and thereafter, subject to such
terms and conditions as the Company may impose upon such benefits by special
agreement with such Participant (in the event of a conflict with this
Section 5.2(c), such special agreement shall control), an additional amount
shall be credited to the Participant’s RSP-Related Account equal to 80 percent
(or such lower percentage specified in the special agreement) of the
Participant’s annual rate of base salary (as of the Participant’s date of hire),
before any reduction for any amounts deferred by the Participant pursuant to
Section 401(k) or Section 125 of the Code, or pursuant to a Deferral Plan or any
other non-qualified plan which permits the voluntary deferral of compensation.
Subject to the terms of the special agreement with each such Participant, such
amounts shall be calculated under procedures to be determined from time to time
by the Administrator and consistently applied to similarly situated
Participants. Unless otherwise determined by the Administrator or agreed in the
special agreement with the Participant, amounts credited under this
Section 5.2(c) shall be subject to five-year vesting, and such amounts shall be
forfeited by the Participant if the Participant’s service with the Company
terminates for any reason other than death or disability (as defined in the RSP)
before five years of actual service have been rendered to the Company by such
Participant. Amounts described in this Section 5.2(c) shall be credited to the
RSP-Related Account established for the Participant in accordance with
Section 5.3.
     Section 5.3 Crediting of Account.
          (a) Time and Manner. Amounts described in this Article 5 shall be
credited to the Supplemental Account established for a Participant at such times
and in such manner as may be determined by the Administrator. In making such
credits, the Administrator shall generally attempt to, but shall not be required
to, credit accounts at a time and in a manner as similar as

15



--------------------------------------------------------------------------------



 



possible to the time and manner for the crediting of similar amounts under the
Qualified Retirement Plans; provided, however, that:
               (i) unless the Administrator determines otherwise, amounts
credited to a Supplemental Account with respect to the application of the
Section 415 Limitations to the RP shall be estimated by the Administrator at the
time of a Participant’s Separation from Service, based on such assumptions as
the Administrator may reasonably impose and consistently applied to similarly
situated Participants, and assuming that the Participant would begin receiving
benefits under the RP at the time of the Participant’s Separation from Service,
or if later, at the earliest possible date that the Participant could start to
receive benefits under the RP, and such estimated amount shall be credited
immediately preceding the date upon which the Participant will receive (or
commence receiving, in the case of installment payments) payment of benefits
under the Plan; and
               (ii) unless otherwise determined by the Administrator or agreed
in a special agreement with a Participant, amounts credited to a Supplemental
Account pursuant to Section 5.2(c) shall be determined as of and credited on the
one-year anniversary of the later of the date of the special agreement or the
first day of the Participant’s employment by the Company. The Administrator
shall apply such procedures consistently to similarly situated Participants.
          (b) Company Stock Contributions. Amounts described in
Section 5.2(b)(i) shall be initially credited to the RSP-Related Account
established for a Participant, to a subaccount relating to the RSP Stock Fund
(the “Stock Fund”). For purposes of the Plan, the amount of such credits shall
be determined by the Administrator in a manner determined by the Administrator
to be reasonably consistent with similar determinations made under the Stock
Fund.
          (c) Other Contributions. Amounts described in Section 5.2(b)(ii)
(profit-sharing contributions), Section 5.2(b)(iii) (matching contributions),
Section 5.2(b)(iii)(D)(iii) (conversion credits), Section 5.2(b)(iv) (GE Capital
transition contributions) and Section 5.2(c) (special agreement credits) shall
be credited to the RSP-Related Account established for a Participant, which
shall contain various subaccounts selected by the Administrator in its sole and
exclusive discretion, representing the various investment funds available to a
Participant under the RSP as provided for in the Plan; provided that:
               (i) if a Participant has directed RSP-Related amounts to the
Stock Fund and the credits to the RSP-Related Account of a Participant pursuant
to this Section 5.3(c) to the subaccount relating to the Stock Fund would result
in the aggregate Company Stock holdings of such Participant under the
RSP-Related Account exceeding ten percent of the total value of his or her
RSP-Related Account (determined at the time of the transfer), then such
Participant shall be deemed to have selected, with respect to any such excess,
the default subaccount designated by the Investment Committee for purposes of
the RSP for allocations exceeding the applicable ten-percent threshold under
RSP, or if none, such other default subaccount designated by the Investment
Committee for purposes of the RSP; and

16



--------------------------------------------------------------------------------



 



               (ii) unless otherwise determined by the Administrator, no
subaccount shall be established under the Plan to coincide with any
self-directed brokerage account which may be available under the RSP.
          (d) Additional Accounts. The Administrator may, in its sole and
exclusive discretion, establish additional book reserve accounts from time to
time. The procedures to reflect and credit increases, decreases, interest,
dividends, and other income, gains and losses shall be determined by the
Administrator in its sole and exclusive discretion.
     Section 5.4 Supplemental Benefits Payment Election. Any Supplemental
Benefits payable under the Plan shall be paid in cash from the general assets of
the Company in the form elected by the Participant subject to the following:
          (a) In accordance with rules and procedures adopted by the
Administrator in compliance with Section 409A, existing Participants, including
Participants (other than those in pay status on December 31, 2004) under the
Prior Plan, may make Supplemental Elections as follows:
               (i) Participants who have not previously made an initial
Supplemental Election under Section 5.4(b), whether under the Plan or under the
Prior Plan, may make such an initial Supplemental Election on or before the date
set by the Administrator, which shall not be later than December 31, 2005.
               (ii) Participants who have previously made an initial
Supplemental Election under Section 5.4(b), whether under the Plan or under the
Prior Plan, but who have not previously modified such election under
Section 5.4(d), whether under the Plan or under the Prior Plan, may change such
Supplemental Election on or before the date set by the Administrator, which
shall not be later than December 31, 2005, to elect any payment form permissible
under Section 5.4(b) and Section 409A, regardless of whether such Supplemental
Election lengthens or shortens the period over which payments from the Plan
shall be made. For the avoidance of doubt, any such distribution which
accelerates payments from the Plan shall not cause any reduction in the amounts
otherwise payable hereunder. Notwithstanding Section 5.4(d), if made on or
before December 31, 2005 in accordance with this Section 5.4(a)(ii), such
subsequent Supplemental Election shall be made in accordance with Section 409A,
but, to the extent permitted under Section 409A transition guidance, need not
comply with the requirement regarding a minimum additional deferral period of
five years. Any such subsequent Supplemental Election made under this
Section 5.4(a)(ii) shall constitute a modification for purposes of the one-time
limitation contained in Section 5.4(d), and no additional modification will
thereafter be permitted under Section 5.4(d).
               (iii) Employees who first become Participants after December 31,
2005 may make an initial Supplemental Election in accordance with rules and
procedures adopted by the Administrator in compliance with Section 409A.
               (iv) Participants who have previously made both a Supplemental
Election and a modification to such Supplemental Election shall be subject to
the rules of Section 5.4(d) prohibiting any further changes to their
Supplemental Elections. However, any

17



--------------------------------------------------------------------------------



 



Participant who was not in pay status (as defined in Section 1.1(c)) on
January 1, 2005 and who previously made a modification to an initial
Supplemental Election which accelerated the time period for payments from the
Plan shall not have any reduction in the amounts otherwise payable hereunder
(notwithstanding Section V(D)(1)(b)(ii) of the Prior Plan).
          (b) A Participant may elect to receive his or her Supplemental
Benefits in a single lump-sum payment or in annual installments payable over a
period of five, ten or 15 consecutive calendar years. Except as provided in
Section 5.4(d), a Participant may not modify his or her initial Supplemental
Election described in the preceding sentence. Such subsequent Supplemental
Election shall apply to the payment of all benefits under the Plan and the Prior
Plan (except for benefits that were in pay status on December 31, 2004).
          (c) If a Participant fails to make a valid, timely Supplemental
Election in accordance with Section 5.4(a) and the rules and procedures adopted
by the Administrator, such Participant shall be deemed to have made an initial
Supplemental Election to receive his or her Supplemental Benefits in the form of
a single lump sum.
          (d) A Participant who has not previously modified an initial
Supplemental Election may make a one-time modification to his or her initial
Supplemental Election to elect a different form of payment for Supplemental
Benefits under the Plan. To be effective, such a modification shall be made by
filing a written notice of modification in such form and manner as the
Administrator may prescribe; provided, however, that the modification must
comply with Section 409A, including the requirements regarding: (i) a minimum
additional deferral period of five years, and (ii) the subsequent Supplemental
Election not being effective until 12 months after it is made. A Participant may
not change the payment method of his or her Supplemental Benefits after his or
her Separation from Service.
ARTICLE 6
ELECTIVE DEFERRALS
     Section 6.1 Notification. Employees eligible to participate in the Plan for
a Plan Year with respect to Deferral Benefits will be notified by Amex of their
eligibility to participate for such Plan Year. If Amex erroneously notifies an
individual of his or her eligibility to participate, and such individual does
not meet the requirements of Section 4.2 or such individual has been excluded by
the Administrator pursuant to Section 4.1, such erroneous notification shall not
cause the individual to be eligible, and any Deferral Election made by such
ineligible individual shall be null and void and of no effect to the extent
permissible under Section 409A.
     Section 6.2 Participation. An eligible Employee for a Plan Year who was a
Participant in the prior Plan Year as of the Band 50 Determination Date or who
is employed in Band 50 or above as of the Band 50 Determination Date in the
prior Plan Year shall become a Participant in the Plan with respect to Deferral
Benefits for such Plan Year by making a Deferral Election in accordance with
Section 6.5 for the Plan Year. Such an Employee’s Deferral Benefits Eligibility
Date for the Plan Year shall be January 1. In addition to the foregoing, the
following special rules apply to the extent permitted by Section 6.3:

18



--------------------------------------------------------------------------------



 



          (a) In the case of an Employee who is not already a Participant in the
Plan, the Employee shall be considered eligible to participate as of the date he
or she first is employed in Band 50 or above, and shall be permitted to file an
election within 30 days of such date. Such Employee’s Deferral Benefits
Eligibility Date shall be the first payroll period beginning after the
expiration of the 30 day period.
          (b) In the case of an Employee who is not already a Participant in the
Plan and is not employed in Band 50 or above, the following rules shall apply:
               (i) An Employee who was not otherwise eligible to participate in
Deferral Benefits for a Plan Year and first satisfies the requirements for
participation during one of the first three quarters of the Plan Year by reason
of exceeding the Section 401(a)(17) Limitation will become eligible to
participate in Deferral Benefits under the Plan as of the first pay period
beginning after the first day of the second month of the calendar quarter
immediately following the date such Employee first receives Compensation in
excess of the Section 401(a)(17) Limitation (the first day of such pay period
being the Deferral Benefits Eligibility Date), and may make an election in
advance of such date and in accordance with Section 6.3 by the deadline
established by the Administrator.
               (ii) An Employee who was not otherwise eligible to participate in
Deferral Benefits for a Plan Year and first exceeds the Section 401(a)(17)
Limitation in the final calendar quarter of a Plan Year shall become eligible as
follows:
                    (A) If the Employee had exceeded the Section 401(a)(17)
Limitation by the Band 50 Determination Date, the Employee will become eligible
effective January 1 of the following Plan Year, which shall be such Employee’s
Deferral Benefits Eligibility Date, and may participate in the Plan’s normal
election process.
                    (B) If the Employee had not exceeded the Section 401(a)(17)
Limitation by the Band 50 Determination Date, the Employee shall not become
eligible on January 1 of the following Plan Year, and will not be entitled to
participate in the Plan’s Deferral Election process unless he or she otherwise
qualifies. However, if the Employee exceeds the Section 401(a)(17) Limitation
after the Band 50 Determination Date but prior to January 1 of the following
Plan Year, the Employee will become eligible to participate in Deferral Benefits
as of the first pay period beginning after the first day of the second month of
the first calendar quarter of such following Plan Year (the first day of such
pay period being the Deferral Benefits Eligibility Date), and may make an
election in advance of such date and in accordance with Section 6.3 by the
deadline established by the Administrator.
          (c) Except as expressly permitted under this Section, mid-year
elections are not allowed. A mid-year election may not be made, even if
otherwise permitted under this Section, unless the Employee also satisfies all
the requirements of Section 6.3, and must be filed by the deadline established
by the Administrator. All Deferral Elections will become irrevocable as of the
day before the Deferral Benefits Eligibility Date, or such earlier date as is
established by the Administrator.

19



--------------------------------------------------------------------------------



 



     Section 6.3 Newly Eligible Employees. To the extent permissible under
Section 409A and Section 6.2, Employees who become eligible to participate in
the Plan during a Plan Year with respect to Deferral Benefits and who have not
previously been eligible to participate in an elective account-balance deferred
compensation arrangement (as defined for purposes of Section 409A) of Amex or
its subsidiaries may be offered by Amex the opportunity to participate in the
Plan for the Plan Year in accordance with Section 6.2. In the case of an
Employee who had previously been eligible to participate in an elective
account-balance deferred compensation arrangement (as defined for purposes of
Section 409A) of Amex or its subsidiaries (regardless of whether he or she chose
to do so), that Employee may be treated as newly eligible to participate and
entitled to mid-year enrollment to the extent permitted by Section 6.2 if:
          (a) The Employee had received payment of all amounts under the Plan’s
Deferral Account and any other elective account-balance plan and, as of the date
of the last payment was not eligible to continue participation in the Plan’s
Deferral Benefits or any other elective account-balance plan, disregarding for
this purpose any right to delay payment; or
          (b) The Employee had ceased to be eligible to participate in Deferral
Benefits under the Plan and all other elective account-balance plans and had not
been eligible to participate in Deferral Benefits under the Plan or any other
elective account-balance plan at any time during the 24-month period ending on
the date the Employee again became eligible (disregarding for purposes of
determining the Employee’s eligibility the right to accrue earnings on amounts
in the Plan or other elective account-balance plan), regardless of whether the
Employee has received payments of amounts previously deferred.
     Section 6.4 Deferrable Compensation.
          (a) Eligible Compensation.
               (i) An eligible Employee for a Plan Year may elect to defer a
specified amount from one or more of the following items:
                    (A) the Employee’s Base Salary to be paid during that Plan
Year; and
                    (B) the Employee’s Incentive Pay to be paid in the second
Plan Year to commence after the election is made (excluding any amounts that
would otherwise be Incentive Pay but which are earned prior to the start of the
Plan Year following the Plan Year in which the Deferral Election is filed).
               (ii) Notwithstanding Section 6.4(a)(i), an Employee who becomes
eligible to participate in the Plan with respect to Deferral Benefits during a
Plan Year who is offered the opportunity by Amex to participate as described in
Section 6.3 may only elect to defer a specified amount from one or more of the
following items:
                    (A) the Employee’s Base Salary for the Plan Year of the
Deferral Election which is paid for payroll periods beginning on and after the
Employee’s Deferral Benefits Eligibility Date; and

20



--------------------------------------------------------------------------------



 



                    (B) a portion of the Employee’s Incentive Pay to be paid in
the following Plan Year, calculated by multiplying the amount of each Incentive
Pay payment made in the following Plan Year by a percentage, such percentage to
be determined by dividing the number of days remaining in the calendar year as
of the Employee’s Deferral Benefits Eligibility Date by 365 or, in the case of
an Employee hired during the performance period, by the total number of days in
the performance period measured from the date of hire.
          (b) Maximum Deferral. The Administrator shall impose the following
limits on Deferral Benefits, provided that the Administrator (in its sole
discretion) may waive an otherwise applicable limit so long as such waiver is
approved no later than the day before the date a Deferral Election becomes
effective.
               (i) The Administrator shall limit the amount that may be deferred
from (i) Base Pay to be paid in the following Plan Year and (ii) Incentive Pay
to be paid in the second following Plan Year, based on the Participant’s Base
Salary rate in effect as of the December 31st of the Plan Year during which the
Deferral Election is filed (or with respect to an Employee who becomes eligible
to participate in the Plan with respect to Deferral Benefits during a Plan Year,
100 percent of the Employee’s Base Salary rate in effect as of the date he or
she becomes eligible to so participate). The Administrator shall calculate this
limit by (i) subtracting the percentage of Base Salary elected to be deferred
from 100%, (ii) multiplying the Base Salary rate times the percentage obtained
under clause (i), and (iii) limiting the Incentive Pay Deferral Benefits for the
second following Plan Year to the dollar amount obtained under clause (ii). By
way of clarification, a Participant’s actual Base Salary Deferral Benefits will
vary in amount, depending on actual Base Salary paid, but shall not affect this
maximum limit on Incentive Pay in the second following Plan Year.
               (ii) All Deferral Elections shall be limited to the amount of any
payment otherwise payable in cash, net of applicable withholdings.
               (iii) The Administrator may, in its discretion, impose further
limits on the amount or percentage that can be deferred from Base Salary and/or
Incentive Pay for a given Plan Year. Any such limit will be imposed no later
than the day before the date the Deferral Election takes effect.
          (c) Computation of Deferral Amounts. The Administrator may specify
that Deferral Elections must be made as a percentage of Base Salary and
Incentive Pay, respectively, as a dollar amount of Base Salary and Incentive
Pay, respectively, or in some other reasonable fashion. The Administrator may
permit the use of multiple methods of calculating Deferral Elections or require
use of a single method. The Administrator may permit Employees to specify that a
Deferral Election shall apply only to the extent that the Employee is paid
amounts in excess of the Section 401(a)(17) Limitation.
     Section 6.5 Deferral Benefits Election.
          (a) Time of Deferral Election. An eligible Employee for a Plan Year
who wants to participate in the Plan with respect to Deferral Benefits for a
Plan Year must make an irrevocable Deferral Election for the Plan Year before
the beginning of such Plan Year;

21



--------------------------------------------------------------------------------



 



provided, however, that an Employee permitted under Section 6.2 to make a
mid-year Deferral Election for the Plan Year in which he or she becomes eligible
to participate may make a Deferral Election by the deadline established under
that Section.
          (b) Form of Deferral Election. A Deferral Election for a Plan Year
shall be made in the manner and by the deadlines prescribed by the
Administrator.
          (c) Contents of Deferral Election. In his or her Deferral Election for
a Plan Year, the Employee shall specify:
               (i) the items of his or her compensation eligible for deferral
under Section 6.4(a) that the Employee wishes to defer for the Plan Year and the
amount of each such item to be deferred, provided that the amount of all items
to be deferred complies with Section 6.4(b) and any administrative limits
imposed on elections made for such Plan Year;
               (ii) in the case of an Employee in Band 50 or above as of the
Band 50 Determination Date in the prior Plan Year:
                    (A) the time when his or her Deferral Benefits for such Plan
Year shall be paid, which shall be either (A) the Retirement of the Participant,
or (B) a specified date at least five years after the last day of the Plan Year
at the time of the election; and
                    (B) the form of payment of his or her Deferral Benefits for
the Plan Year, which shall be (A) a lump sum, or (B) five, ten or 15
substantially equal annual installments.
     By way of clarification, an Employee who is not in Band 50 or above as of
the Band 50 Determination Deadline for the prior Plan Year may not file a
special election regarding time and form of payment for Deferral Benefits for a
Plan Year. Instead, the Supplemental Election made pursuant to Section 5.4 will
also apply to such Deferral Benefits.
          (d) Withholding of Amounts Deferred. For each Plan Year, the Base
Salary portion of a Participant’s Deferral Election shall be withheld from each
regularly scheduled Base Salary payroll, and the Incentive Pay portion of a
Participant’s Deferral Election shall be withheld at the time the Incentive Pay
are or otherwise would be paid to the Participant.
     Section 6.6 Crediting of Deferred Amounts. The Administrator shall
establish and maintain a Deferral Account with respect to each Participant’s
Deferral Benefits. Amounts deferred by a Participant shall be credited to the
Deferral Account established for the Participant at such times and in such
manner as may be determined by the Administrator. The Administrator may divide
the Deferral Account into subaccounts for purposes of tracking earnings and
losses in accordance with Article 7.

22



--------------------------------------------------------------------------------



 



ARTICLE 7
EARNINGS
     Section 7.1 RP-Related Account. For each Participant, the RP-Related
Account established pursuant to Section 5.1 shall be increased by the Imputed
Earnings Credit (as such term is defined in the RP), not less frequently than
annually, under procedures and at times determined by the Administrator and
consistently applied for similarly situated Participants. Such earnings shall be
credited at the same interest rate and computed in a similar manner (to the
extent administratively feasible) as Imputed Earnings Credits are computed under
the RP for each Plan Year.
     Section 7.2 RSP-Related Account. A Participant’s RSP-Related Account shall
be credited with earnings under the Hypothetical Investment Method set forth
below.
     Section 7.3 Deferral Accounts.
          (a) For Plan Year 2011 and later, a Participant’s Deferral Benefits
for such Plan Year shall be credited with earnings under the Hypothetical
Investment Method set forth below. For the avoidance of doubt, 2010 Incentive
Pay paid in 2011 and deferred pursuant to a Deferral Election will be considered
2010 Deferral Benefits for purposes of this Section.
          (b) For Executive Officers, such Participant’s Deferral Benefits for
Plan Years prior to 2011 shall be credited with earnings under the Hypothetical
Investment Method set forth below effective for all earnings credited in any
Plan Year beginning on or after January 1, 2011 and under the Interest Method
set forth below for earnings credited in 2010 and prior Plan Years; provided,
however, that earnings credited in 2010 (to the extent not paid out by
October 27, 2010) will not exceed the AFR if Amex’s ROE is Below ROE Target
Range; and provided further that for those Executive Officers who received
payment in the 2010 Plan Year prior to October 27, 2010, earnings on the amounts
paid prior to October 27, 2010 were calculated based on the Interest Method
without reference to any AFR limitation.
          (c) For Non-Executive Officers, such Participant’s Deferral Benefits
for Plan Years prior to 2011 shall be credited with earnings under the Interest
Method set forth below through December 31, 2011; provided, however, that if a
Participant becomes an Executive Officer during 2011, earnings for 2011 credited
to such Participant’s Deferral Benefits for Plan Years prior to 2011 shall not
exceed the AFR (except to the extent earnings in excess of the AFR have been
paid out prior to the Participant’s becoming an Executive Officer). For 2012 and
subsequent years, the Hypothetical Investment Method shall apply.
          (d) For Retirees, such Participant’s Deferral Benefits for Plan Years
prior to 2011 shall be credited with earnings under the Interest Method set
forth below through December 31, 2012, and under the Hypothetical Investment
Method set forth below effective January 1, 2013.
     Section 7.4 Hypothetical Investment Method.
          (a) For each Participant, credits to his or her RSP-Related and
Deferral Account (to the extent subject to the Hypothetical Investment Method)
shall be made to such

23



--------------------------------------------------------------------------------



 



subaccounts thereunder as directed by such Participant, using the subaccounts
described in Section 5.3; provided, however, that with respect to Deferral
Benefits attributable to Plan Years prior to 2011, the Participant may elect to
have all or some of such Deferral Benefits invested in an investment option that
credits earnings at the AFR instead of in the Stock Fund or the RSP-based
investment options, and provided further that no Participant may direct the
investment of amounts in or transfer amounts to the subaccount representing the
Stock Fund to the extent that such transfer would result in the aggregate
Company Stock holdings of such Participant under the Plan exceeding ten percent
of (i) the total value of his or her Deferral Account (determined at the time of
the transfer) with respect to the investment of the Deferral Account or (ii) the
total value of his or her RSP-Related Account with respect to the investment of
the RSP-Related Account. If more than one subaccount is available, a Participant
must designate, on a form or other medium acceptable to the Administrator, in
one-percent increments, the amounts to be credited to each subaccount. A
Participant shall be allowed to amend such designation consistent with the
frequency of investment changes offered the Participant under rules governing
the RSP for a given Plan Year. If a Participant has directed amounts to the
Stock Fund and the credits to the relevant Account of a Participant to the
subaccount relating to the Stock Fund would result in the aggregate Company
Stock holdings of such Participant under the Plan exceeding ten percent of the
total value of such Account (determined at the time of the transfer), then such
Participant shall be deemed to have selected, with respect to any such excess,
the default subaccount designated by the Investment Committee for purposes of
the RSP for allocations exceeding the applicable ten-percent threshold under
RSP, or if none, such other default subaccount designated by the Investment
Committee for purposes of the RSP. The investment of the Participant’s
RSP-Related Account in the Stock Fund likewise shall be limited in accordance
with Section 5.3(c).
          (b) To the extent a Participant elects to invest in the subaccount
representing the Stock Fund, subject to Section 7.4(d), the limit on such
investments set forth above, and such rules as may be adopted by the
Administrator, the performance of the book reserve subaccount established for
each Participant pursuant to Section 5.3 or Section 6.6 shall reflect the
performance of the Stock Fund. Such subaccount shall reflect such increases or
decreases in value from time to time, whether from dividends, gains, losses or
otherwise, as may be experienced by the Stock Fund. Subject to Section 7.6, and
to such rules as may be adopted by the Administrator, a Participant may elect to
transfer credits among the Stock Fund and one or more subaccounts representing
other investment options in a manner similar to the rules for such transfers
under the RSP; provided, however, no Participant may transfer amounts to the
subaccount representing the Stock Fund to the extent that such transfer would
violate a limit on such investment established by the Plan or the Administrator.
          (c) To the extent the Participant does not elect (or is not permitted)
to invest in the subaccount representing the Stock Fund, subject to
Section 7.4(d), and to such rules as may be adopted by the Administrator, the
performance of each book reserve subaccount established for each Participant
shall reflect the performance of the investment fund that the Participant elects
to have such subaccount represent. Each such subaccount shall reflect such
increases or decreases in value from time to time, whether from dividends,
gains, losses or otherwise, as that experienced by the related investment fund
under the RSP or, in the case of the AFR investment option, as indicated by the
AFR. Subject to Section 7.6, credits to such subaccounts may be transferred to
any other subaccount under the Plan in a manner similar to the

24



--------------------------------------------------------------------------------



 



rules for such transfers under the RSP, on such terms and at such times as
permitted with respect to the related investment funds under the RSP and such
similar rules as may be established for the AFR option, and to such rules as may
be adopted by the Administrator. If a Participant fails to affirmatively
designate one or more subaccounts pursuant to this Section 7.4(c), subject to
rules established by the Administrator, such Participant shall be deemed to have
selected either a default account selected by the Administrator or, to the
extent feasible and unless otherwise directed by the Administrator, the
subaccount(s) that relate to the Participant’s investment direction under the
RSP; provided, however, to the extent an Insider has directed RSP amounts to the
Stock Fund, such Insider shall be deemed to have selected the default account
selected by the Administrator. Notwithstanding the foregoing, the Administrator
may, in its sole discretion, provide that one or more investment funds available
under the RSP, including any self-directed brokerage account which may be
available under the RSP, shall not be available for designation under the Plan.
          (d) Subject to Section 5.3(c), the subaccounts shall be valued subject
to such reasonable rules and procedures as the Administrator may adopt and apply
to all Participants similarly situated with an effort to value such subaccounts
as if amounts designated were invested in at similar times and in manners,
subject to administrative convenience, as amounts are invested, and subject to
the same market fluctuation factors used in valuing such investments in the RSP.
     Section 7.5 Interest Method. With respect to Deferral Accounts governed by
the Interest Method:
          (a) Under the Interest Method, a Participant’s Deferral Account for a
Plan Year shall be credited with interest equivalents each calendar year at the
Schedule Rate in effect for the calendar year, subject to any limitations
established under the Plan.
          (b) The amounts in such Deferral Account shall vest as follows:
               (i) Principal. The principal amount of a Participant’s Deferral
Account for a Plan Year shall be 100 percent vested at all times.
               (ii) Earnings. Until January 1, 2011, with respect to amounts
credited with earnings under the Interest Method, the earnings on a
Participant’s Deferral Benefits for a Plan Year for a given calendar year at the
Minimum Schedule Rate for the calendar year shall be 100 percent vested as such
earnings are accrued and credited, and the portion of the earnings on a
Participant’s Deferral Benefits for a Plan Year for a given calendar year at the
applicable Schedule Rate in excess of the Minimum Schedule Rate for the calendar
year, if any, shall become vested on the date that the Participant becomes
Retirement Eligible, or upon the earlier death or Disability of the Participant,
and thereafter as such earnings are accrued and credited. Effective December 31,
2010, all earnings amounts under the Interest Method with respect to Deferral
Benefits not yet paid out shall be fully vested.
     Section 7.6 Special Restrictions.
          (a) The provisions of this Section 7.6 shall apply to Participants who
are or may be required to file reports under Section 16(a) of the Exchange Act
with respect to equity

25



--------------------------------------------------------------------------------



 



securities of Amex (“Insiders”). Such provisions shall apply during all periods
that such Participants are Insiders, including any period following cessation of
Insider status during which such Participants are required to report
transactions pursuant to Rule 16a-2(b) (or its successor) under the Exchange
Act. This Section 7.6 shall be automatically applicable to any Participant who,
on and after the date hereof, becomes an Insider. For purposes of the foregoing,
the effective date of this Section 7.6 shall be the date the Participant becomes
an Insider. At such time as any Participant ceases to be an Insider (and any
period contemplated by Rule 16a-2(b) has expired), this Section 7.6 shall cease
to be applicable to such Participant.
          (b) Notwithstanding anything in the Plan to the contrary, (i) except
as set forth below, credits to the Account of an Insider may not be made to a
subaccount that reflects the performance of the Stock Fund, (ii) credits made to
the Account of an Insider at any time may not be transferred to a subaccount
that reflects the performance of the Stock Fund and (iii) credits made to an
Insider’s Account at any time, and credits to a subaccount of an Insider that
reflects the performance of the Stock Fund (which credits could only have been
made when such individual was not an Insider) may not be transferred, withdrawn,
paid out or otherwise changed, other than (a) pursuant to the Participant’s
payment election or the rules governing distribution in the event of the
Participant’s death (but only at such time as such person is no longer an
Insider) or (b) pursuant to applicable forfeiture provisions contained in the
Plan.
          (c) It is intended that the crediting of amounts to the accounts of
Insiders that represents the performance of the Stock Fund is intended to
qualify for exemption from Section 16 under Rule 16b-3(d) under the Exchange
Act. The Administrator shall, with respect to Insiders, administer and interpret
all Plan provisions in a manner consistent with such exemption.
ARTICLE 8
PAYMENT OF BENEFITS
     Section 8.1 Supplemental Account Payments (Other than Payments Due to Death
or Disability).
          (a) Subject to Section 8.1(b), payment of Supplemental Benefits shall
be made as follows: (i) if a Participant has elected (or is deemed to have
elected) a lump-sum payment, it shall be made on the first January 1 or July 1
which is at least six months following the Participant’s Separation from Service
for any reason (other than death or Disability) from the Company, or as soon
thereafter as administratively feasible, but in no event later than 90 days; and
(ii) if a Participant has elected annual installment payments, they shall begin
on July 1 of the calendar year following the Participant’s Separation from
Service for any reason (other than death or Disability) from the Company, or as
soon thereafter as administratively feasible, but in no event later than
90 days, and shall continue on each July 1 (or as soon thereafter as
administratively feasible, but in no event later than 90 days) thereafter for
the period selected by the Participant. A Participant who has experienced a
Separation from Service and has begun receiving payments as set forth above,
shall continue receiving any remaining payments according to the terms in effect
on the date of his or her Separation from Service, even if later re-employed by
the Company.

26



--------------------------------------------------------------------------------



 



          (b) If a Participant has made the one-time modification to his or her
initial Supplemental Election pursuant to Section 5.4(a)(ii) or Section 5.4(d)
and such subsequent Supplemental Election has become effective prior to the
Participant’s Separation from Service, then payment of such Participant’s
Supplemental Benefits pursuant to Section 8.1(a) shall be made, or commence in
the case of annual installments, on the date that is five years later than the
date such Supplemental Benefits would otherwise be made or commence pursuant to
Section 8.1(a). The rehire of a Participant during this intervening period will
not affect the payment schedule.
          (c) If a Participant has elected annual installment payments, each
annual installment payment shall be determined by multiplying the amount of the
Participant’s Supplemental Benefits by a fraction, the numerator of which is
one, and the denominator is the number of remaining payments (e.g., if the
Participant elected five installments, the first annual installment payment
would be the amount of the Participant’s Supplemental Benefits multiplied by
1/5, the second annual installment payment would be the remaining amount of the
Participant’s Supplemental Benefits multiplied by 1/4, etc.).
          (d) The payment of Supplemental Benefits to a Participant under this
Section 8.1 shall be limited to a Participant’s vested portion of his or her
Supplemental Account at the time of distribution. Unless otherwise expressly
provided in the Plan, a Participant’s vested portion shall be determined under
the vesting provisions of the Qualified Retirement Plans. Any non-vested portion
of amounts credited to a Participant hereunder shall be forfeited.
     Section 8.2 Deferral Account Payments (Other than Payments Due to Death or
Disability).
          (a) Generally Applicable Rules for Payment to Participants. With
respect to Post-2010 Deferral Benefits, payments not made on account of death or
Disability will be governed by Section 8.1 except to the extent that a
Participant was eligible to make a special payment election with respect to such
Deferral Benefits pursuant to Section 6.5, in which case payment will be
governed by Section 8.2(b) or Section 8.2(c), as applicable. Pre-2011 Deferral
Benefits not payable on account of death or Disability will be paid in
accordance with Section 8.2(b)(i) or Section 8.2(c)(i), as applicable.
          (b) Specified Date Elections for Employees in Band 50 or Above. If a
Participant designated a specified date as the time when some or all of the
Deferral Benefits of such Participant are to be paid, and the Participant has
not had a Separation from Service, died or become Disabled as of the specified
date, then payment of the such Deferral Account shall be made as follows:
               (i) In the case of Pre-2011 Deferral Benefits, (A) if the
Participant elected a lump-sum payment of some or all of such Deferral Benefits,
it shall be made on the first March 15 or September 15 following the specified
date (or if the Participant designated March 15 or September 15 as the specified
date, payment shall be made on such specified date), or as soon thereafter as
administratively feasible, but in no event later than 90 days; and (B) if the
Participant elected annual installment payments of some or all of such Deferral
Benefits, payment shall begin on the first March 15 or September 15 following
the specified date (or if the Participant

27



--------------------------------------------------------------------------------



 



designated March 15 or September 15 as the specified date, payment shall begin
on such specified date), or as soon thereafter as administratively feasible, but
in no event later than 90 days, and shall continue on each March 15 (or as soon
thereafter as administratively feasible, but in no event later than 90 days)
thereafter for the period selected by the Participant. If a Participant who is
to receive or has begun receiving payments in annual installments under this
Section 8.2(b)(i) experiences a Separation from Service before having received
all of the annual installments to which the Participant is entitled, then if the
Participant is Retirement Eligible at the time of his or her Separation from
Service, the Participant shall receive or continue to receive the remaining
annual installment payments as scheduled, and if the Participant is not
Retirement Eligible at the time of his or her Separation from Service, then the
remaining installments shall be paid to the Participant in a lump sum pursuant
to Section 8.2(c)(i).
               (ii) In the case of Post-2010 Deferral Benefits, (A) if the
Participant elected a lump-sum payment of some or all of such Deferral Benefits,
it shall be made on the first January 1 or July 1 coinciding with or following
the specified date or as soon thereafter as administratively feasible, but in no
event later than 90 days, and (B) if the Participant elected annual installment
payments of some or all of such Deferral Benefits, payment shall begin on the
first January 1 or July 1 coinciding with or following the specified date, or as
soon thereafter as administratively feasible, but in no event later than
90 days, and continue each January 1 or July 1 (as applicable) thereafter (or as
soon thereafter as administratively feasible, but in no event later than
90 days) for the period selected by the Participant. If a Participant who is to
receive or has begun receiving payments in annual installments under this
Section 8.2(b)(ii) experiences a Separation from Service before having received
all of the annual installments to which the Participant is entitled, then the
Participant shall receive or continue to receive the remaining annual
installment payments as scheduled.
          (c) Separation from Service for Employees in Band 50 or Above. If a
Participant has a Separation from Service for any reason other than death or
Disability, regardless of whether the Participant designated a later specified
date as the time when some or all Deferral Benefits are to be paid, then
Deferral Benefits subject to a Deferral Election that specifies time and form of
payment under Section 6.5 will be paid as follows:
               (i) In the case of Pre-2011 Deferral Benefits:
                    (A) If a Participant is Retirement Eligible at the time of
his or her Separation from Service, then payment of the Participant’s Deferral
Benefits shall be made as follows: (A) if the Participant elected a lump-sum
payment of some or all Deferral Benefits, payment of such Deferral Benefits
shall be made on the first March 15 or September 15 which is at least six months
following the Participant’s Separation from Service from the Company, or as soon
thereafter as administratively feasible, but in no event later than 90 days; and
(B) if the Participant elected annual installment payments of some or all
Deferral Benefits, payment of such Deferral Benefits shall begin on the first
March 15 or September 15 which is at least six months following the
Participant’s Separation from Service from the Company, or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each March 15 (or as soon thereafter as administratively feasible,
but in no event later than 90 days) thereafter for the period selected by the
Participant. A Participant who has experienced a Separation from Service and has
begun receiving payments as set forth above, shall continue

28



--------------------------------------------------------------------------------



 



receiving any remaining payments according to the terms in effect on the date of
his or her Separation from Service, even if later re-employed by the Company.
                    (B) If a Participant is not Retirement Eligible at the time
of his or her Separation from Service, then regardless of the Participant’s
Deferral Elections, payment of all of the Participant’s Deferral Benefits shall
be made in a lump sum on the first March 15 or September 15 which is at least
six months following the Participant’s Separation from Service, or as soon
thereafter as administratively feasible, but in no event later than 90 days.
               (ii) In the case of Post-2010 Deferral Benefits, upon Separation
from Service, payment of the Participant’s Deferral Benefits shall be made as
follows: (A) if the Participant elected a lump-sum payment of some or all
Deferral Benefits, payment of such Deferral Benefits shall be made on the first
January 1 or July 1 which is at least six months following the Participant’s
Separation from Service from the Company, or as soon thereafter as
administratively feasible, but in no event later than 90 days; and (B) if the
Participant elected annual installment payments of some or all Deferral
Benefits, payment of such Deferral Benefits shall begin on the first July 1 in
the calendar year following the Participant’s Separation from Service from the
Company, or as soon thereafter as administratively feasible, but in no event
later than 90 days, and shall continue on each July 1 (or as soon thereafter as
administratively feasible, but in no event later than 90 days) thereafter for
the period selected by the Participant. A Participant who has experienced a
Separation from Service and has begun receiving payments as set forth above,
shall continue receiving any remaining payments according to the terms in effect
on the date of his or her Separation from Service, even if later re-employed by
the Company.
          (d) Calculation of Installments. If a Participant will receive payment
of some or all Deferral Benefits in annual installment payments, each annual
installment payment shall be determined by multiplying the amount of the
Deferral Benefits being paid pursuant to such Deferral Election by a fraction,
the numerator of which is one, and the denominator of which is the number of
remaining payments (e.g., if the Participant is to receive payment of the entire
amount in his Deferral Account in five installments, the first annual
installment payment would be the amount of the Participant’s Deferral Account
multiplied by 1/5, the second annual installment payment would be the remaining
amount of such Deferral Account multiplied by 1/4, etc.).
          (e) Payment Limited to Vested Amount. The payment of a Participant’s
Deferral Account for a Plan Year under this Section 8.2 shall be limited to a
Participant’s vested portion of his or her Deferral Account at the time of
distribution. Any non-vested portion of amounts credited to a Participant
hereunder shall be forfeited.
     Section 8.3 Designation of Beneficiaries. A Participant may separately
designate a Beneficiary or Beneficiaries entitled to receive payment of his or
her Supplemental Account and his or her Deferral Account by filing written
notice of such designation with the Administrator in such form as the
Administrator may prescribe. A Participant may revoke or modify such designation
at any time by a further written designation in such form as the Administrator
may prescribe. A Participant’s Beneficiary designation shall be deemed
automatically revoked in the event of the death of the Beneficiary or, if the
Beneficiary is the Participant’s spouse, in the event of dissolution of
marriage. If no designation is in effect at the time Benefits payable under

29



--------------------------------------------------------------------------------



 



the relevant Account become due, the Beneficiary of such Account shall be deemed
to be the Participant’s surviving spouse, if any, and if not, the Participant’s
estate.
     Section 8.4 Death.
          (a) Supplemental Account. Upon a Participant’s death, payment of the
Participant’s Supplemental Account shall be made to the Participant’s
Beneficiary or Beneficiaries designated to receive the Participant’s
Supplemental Account. If a Participant dies while still actively employed by the
Company, the payment of his or her Supplemental Account shall be made as a
single lump-sum payment on the first January 1 or July 1 which is at least six
months following the Participant’s death, or as soon thereafter as
administratively feasible, but in no event later than 90 days. If a Participant
elects annual installment payments and dies after such installment payments have
commenced (or while waiting for installments to commence in the event that
payment was delayed following Separation from Service as the result of a
modification of a Supplemental Election), any remaining installment payments
shall be made to the Participant’s Beneficiary or Beneficiaries as a single
lump-sum payment on the first January 1 or July 1 which is at least six months
following the Participant’s death, or as soon thereafter as administratively
feasible, but in no event later than 90 days.
          (b) Deferral Account. Upon a Participant’s death, payment of the
Participant’s Deferral Account shall be made to the Participant’s Beneficiary or
Beneficiaries designated to receive the Participant’s Deferral Account.
               (i) With respect to Pre-2011 Deferral Benefits, if a Participant
dies while still actively employed by the Company, the payment of his or her
Deferral Account shall be made as a single lump-sum payment on the first
March 15 or September 15 which is at least six months following the
Participant’s death, or as soon thereafter as administratively feasible, but in
no event later than 90 days. If a Participant elects annual installment payments
and dies after such installment payments have commenced, any remaining
installment payments shall be made to the Participant’s Beneficiary or
Beneficiaries as a single lump-sum payment on the first March 15 or September 15
which is at least six months following the Participant’s death, or as soon
thereafter as administratively feasible, but in no event later than 90 days.
               (ii) With respect to Post-2010 Deferral Benefits, if a
Participant dies while still actively employed by the Company, the payment of
his or her Deferral Account shall be made as a single lump-sum payment on the
first January 1 or July 1 which is at least six months following the
Participant’s death, or as soon thereafter as administratively feasible, but in
no event later than 90 days. If a Participant elects annual installment payments
and dies after such installment payments have commenced (or while waiting for
installments to commence in the event that payment was delayed following
Separation from Service as the result of a modification of a Supplemental
Election applicable to such Deferral Benefits), any remaining installment
payments shall be made to the Participant’s Beneficiary or Beneficiaries as a
single lump-sum payment on the first January 1 or July 1 which is at least six
months following the Participant’s death, or as soon thereafter as
administratively feasible, but in no event later than 90 days.

30



--------------------------------------------------------------------------------



 



     Section 8.5 Disability.
          (a) Supplemental Account. In the event of the Disability of a
Participant, payment of the Participant’s Supplemental Account shall be made as
follows: (i) if the Participant elected a lump-sum payment of his or her
Supplemental Account, payment shall be made on the first January 1 or July 1
which is at least six months following the Participant’s date of Disability, or
as soon thereafter as administratively feasible, but in no event later than
90 days; and (ii) if the Participant elected annual installment payments of his
or her Supplemental Account, payment shall begin on July 1 of the calendar year
following the Participant’s date of Disability, or as soon thereafter as
administratively feasible, but in no event later than 90 days, and shall
continue on each July 1 (or as soon thereafter as administratively feasible, but
in no event later than 90 days) thereafter for the period selected by the
Participant.
          (b) Deferral Accounts. In the event of the Disability of a
Participant, payment of the Participant’s Deferral Benefits shall be made as
follows:
               (i) With respect to Pre-2011 Deferral Benefits, if the
Participant elected a lump-sum payment of some or all of his Deferral Benefits,
payment of such Deferral Benefits shall be made on the first March 15 or
September 15 which is at least six months following the Participant’s date of
Disability, or as soon thereafter as administratively feasible, but in no event
later than 90 days; and (ii) if the Participant elected annual installment
payments with respect to some or all of his Deferral Benefits, payment of such
Deferral Benefits shall begin on the first March 15 or September 15 which is at
least six months following the Participant’s date of Disability, or as soon
thereafter as administratively feasible, but in no event later than 90 days, and
shall continue on each March 15 (or as soon thereafter as administratively
feasible, but in no event later than 90 days) thereafter for the period selected
by the Participant for such Deferral Benefits.
               (ii) With respect to Post-2010 Deferral Benefits, if the
Participant elected a lump-sum payment of some or all of his Deferral Benefits,
payment of such Deferral Benefits shall be made on the first January 1 or July 1
which is at least six months following the Participant’s date of Disability, or
as soon thereafter as administratively feasible, but in no event later than
90 days; and (ii) if the Participant elected annual installment payments with
respect to some or all of his Deferral Benefits, payment of such Deferral
Benefits shall begin on July 1 of the calendar year following the Participant’s
date of Disability, or as soon thereafter as administratively feasible, but in
no event later than 90 days, and shall continue on each July 1 (or as soon
thereafter as administratively feasible, but in no event later than 90 days)
thereafter for the period selected by the Participant for such Deferral
Benefits.
     Section 8.6 Unforeseen Emergency. If a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Administrator to
receive a partial or full payout from the Plan. The payout, if any, from the
Plan shall not exceed the lesser of (a) the Participant’s vested Account
balance, or (b) the amount necessary to satisfy the Unforeseeable Emergency,
plus amounts necessary to pay federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. A Participant shall not
be eligible to receive a payout from the Plan to the extent that the
Unforeseeable Emergency is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the

31



--------------------------------------------------------------------------------



 



Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by cessation of a Deferral
Election under this Plan. If the Administrator, in its sole discretion, approves
a Participant’s petition for payout from the Plan, such payout shall be made in
a lump sum on the date on which such approval occurs, or as soon as
administratively feasible thereafter, but in no event later than 90 days. At the
time of its determination, and to the extent permissible by Section 409A, the
Administrator shall determine how any payment under this Section 8.6 will be
applied against the Participant’s Account and the subaccounts thereunder.
     Section 8.7 Company Offset. Notwithstanding anything in the Plan, the RP or
the RSP to the contrary, to the maximum extent permitted by Section 409A and
applicable law, any amount otherwise due or payable under the Plan may be
forfeited, or its payment suspended, at the discretion of the Administrator, to
apply toward or recover any claim the Company may have against the Participant,
including but not limited to, for the enforcement of Amex’s Detrimental Conduct
provisions under its long-term incentive award plan, to recover a debt to the
Company or to recover a benefit overpayment under a Company benefit plan or
program. No amounts shall be offset against a Participant’s Account prior to the
date on which the offset amounts would otherwise be distributed to the
Participant unless otherwise permitted by Section 409A. An offset shall be made
only to the extent and in the manner permitted by the Policy.
     Section 8.8 Withholding. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes, if any, required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and, to the extent permissible under Section 409A, as a
condition of the making of such payment.
ARTICLE 9
CHANGE IN CONTROL
     Section 9.1 Change in Control. “Change in Control” means the happening of
any of the following:
          (a) Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25 percent or more of either (i) the then outstanding common
shares of Amex (the “Outstanding Company Common Shares”) or (ii) the combined
voting power of the then outstanding voting securities of Amex entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that such beneficial ownership shall not
constitute a Change in Control if it occurs as a result of any of the following
acquisitions of securities: (A) any acquisition directly from Amex; (B) any
acquisition by Amex or any corporation, partnership, trust or other entity
controlled by Amex (a “Subsidiary”); (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Amex or any Subsidiary;
(D) any acquisition by an underwriter temporarily holding Amex securities
pursuant to an offering of such securities; (E) any acquisition by an
individual, entity or group that is permitted to, and actually does, report its
beneficial ownership on Schedule 13-G (or any successor schedule), provided
that, if any such

32



--------------------------------------------------------------------------------



 



individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this subsection, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date; or (F) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation if, following such
reorganization, merger or consolidation, the conditions described in clauses
(i), (ii) and (iii) of Section 9.1(c) are satisfied. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
Person (the “Subject Person”) became the beneficial owner of 25 percent or more
of the Outstanding Company Common Shares or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Shares
or Outstanding Company Voting Securities by Amex which, by reducing the number
of Outstanding Company Common Shares or Outstanding Company Voting Securities,
increases the proportional number of shares beneficially owned by the Subject
Person; provided, that if a Change in Control would be deemed to have occurred
(but for the operation of this sentence) as a result of the acquisition of
Outstanding Company Common Shares or Outstanding Company Voting Securities by
Amex, and after such share acquisition by Amex, the Subject Person becomes the
beneficial owner of any additional Outstanding Company Common Shares or
Outstanding Company Voting Securities which increases the percentage of the
Outstanding Company Common Shares or Outstanding Company Voting Securities
beneficially owned by the Subject Person, then a Change in Control shall then be
deemed to have occurred; or
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Amex’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or
          (c) The consummation of a reorganization, merger, statutory share
exchange, consolidation, or similar corporate transaction involving Amex or any
of its direct or indirect Subsidiaries (each a “Business Combination”), in each
case, unless, following such Business Combination, (i) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50 percent of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns Amex or all or substantially all of Amex’s assets either
directly or through one or more subsidiaries), (ii) no Person (excluding Amex,
any employee benefit plan (or related trust) of Amex, a Subsidiary or such
corporation resulting from such Business Combination or

33



--------------------------------------------------------------------------------



 



any parent or subsidiary thereof, and any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly,
25 percent or more of the Outstanding Company Common Shares or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination (or any
parent thereof) or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or any parent
thereof) were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board providing for such Business
Combination; or
          (d) The consummation of the sale, lease, exchange or other disposition
of all or substantially all of the assets of Amex, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than
50 percent of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (ii) no Person (excluding Amex and any employee benefit plan
(or related trust)) of Amex or a Subsidiary or of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25 percent
or more of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
25 percent or more of respectively, the then outstanding shares of common stock
of such corporation (or any parent thereof) and the combined voting power of the
then outstanding voting securities of such corporation (or any parent thereof)
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of such corporation (or any
parent thereof) were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of Amex; or
          (e) Approval by the shareholders of Amex of a complete liquidation or
dissolution of Amex.
     Section 9.2 Effect of Change in Control. This Section 9.2 shall apply in
the event of a Change in Control.
          (a) Rabbi Trust. Notwithstanding Section 12.1 and any other provision
herein to the contrary, to the extent permitted by Section 409A without excise
tax or penalty, effective immediately upon a Change of Control, the entire value
of each Participant’s Account under the Plan shall be maintained in a trust (the
“Trust”) established by Amex for this purpose and the Company shall transfer to
the Trust an amount sufficient to fund the entire value of each

34



--------------------------------------------------------------------------------



 



Participant’s Account. The Trust is intended to be classified for federal income
tax purposes as a “grantor trust” within the meaning of Subpart E, Part I,
Subchapter J, Chapter 1, Subtitle A of the Code.
          (b) Account Earnings.
               (i) RSP-Related Account.
                    (A) Notwithstanding Section 7.4(b), effective immediately
upon a Change in Control, to the extent a subaccount of a RSP-Related Account
established on behalf of a Participant reflects, or by the terms of the Plan
should in the future reflect, the performance of the Stock Fund, it shall
thereafter reflect the performance of the Stable Value Fund.
                    (B) Notwithstanding Section 7.4(c), in the event that any
time after a Change in Control either (A) the RSP is frozen or terminated and is
not replaced by a comparable qualified investment savings plan, or (B) there are
no investment funds available under the RSP (or successor qualified investment
savings plan) to which a Participant may direct the investment of his or her
RSP-Related Account, then a Participant’s RSP-Related Account shall thereafter
be credited with earnings of at least the AFR.
               (ii) Deferral Accounts.
                    (A) If earnings are credited to all or part of a Deferral
Account under the Interest Method, notwithstanding Article 7, effective
immediately upon a Change in Control, the applicable Schedule Rate shall be no
less than the Moody’s A Rate for the year of the Change in Control any year
thereafter during which the Interest Method applies, provided that in the case
of a person who is an Executive Officer for purposes of Article 7, the
applicable Schedule Rate shall be no greater than the AFR if Amex’s (or its
successor’s) ROE is Below Target Range.
                    (B) If earnings are credited to all or part of a Deferral
Account under the Hypothetical Investment Method, the relevant portion of such
Account shall be handled in the same manner as the Participant’s RSP-Related
Account under Section 9.2(b)(i).
                    (C) If a Participant who is eligible to receive lump-sum
separation pay under the Severance Plan experiences a Separation from Service
within the two-year period following a Change in Control, and the Participant
would have become Retirement Eligible during the serial separation period for
which the Participant would have been eligible in a non-Change-in-Control
situation, then upon such Separation from Service, the Participant shall
immediately become 100 percent vested in the earnings on his or her Deferral
Account under Section 7.5(b)(i) as if the Participant were Retirement Eligible
on the date of the Separation from Service, if not already fully vested.
          (c) Golden Parachute Excise Taxes.
               (i) In the event that any payment or benefit received or to be
received by a Participant hereunder in connection with a Change in Control or
termination of such

35



--------------------------------------------------------------------------------



 



Participant’s employment (hereinafter referred to collectively as the
“Payments”) will be subject to the excise tax referred to in Section 4999 of the
Code (the “Excise Tax”), then the Payments shall be reduced to the extent
necessary so that no portion of the Payments is subject to the Excise Tax but
only if (a) the net amount of all Total Payments (as hereinafter defined), as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments) is greater than or equal to
(b) the net amount of such Total Payments without any such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments;
provided, however, that the Participant may elect in writing to have other
components of his or her Total Payments reduced prior to any reduction in the
Payments hereunder.
               (ii) For purposes of determining whether the Payments will be
subject to the Excise Tax, the amount of such Excise Tax and whether any
Payments are to be reduced hereunder: (A) all payments and benefits received or
to be received by the Participant in connection with such Change in Control or
the termination of such Participant’s employment, whether pursuant to the terms
of this Plan or any other plan, arrangement or agreement with the Company, any
Person whose actions result in such Change in Control, or any Person affiliated
with the Company or such Person (collectively, “Total Payments”) shall be
treated as “parachute payments” (within the meaning of Section 280G(b)(2) of the
Code) unless, in the opinion of the accounting firm which was, immediately prior
to the Change in Control, the Company’s independent auditor, or if that firm
refuses to serve, by another qualified firm, whether or not serving as
independent auditors, designated by the Committee (the “Firm”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(2)(A) or Section 280G(b)(4)(A) of the Code; (B) no
portion of the Total Payments the receipt or enjoyment of which the Participant
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account; (C) all “excess parachute payments” within the meaning of Section
280G(b)(2) of the Code shall be treated as subject to the Excise Tax unless, in
the opinion of the Firm, such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(g)(4)(B) of the Code) in excess of the “base amount”
(within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax; and
(D) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code and regulations or other guidance
thereunder. For purposes of determining whether any Payments in respect of a
Participant shall be reduced, a Participant shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation (and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of such Participant’s residence, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes) in the calendar year in which the Payments are made. The Firm will
be paid reasonable compensation by the Company for its services.
               (iii) As soon as practicable following a Change in Control, but
in no event later than 30 days thereafter, the Company shall provide to each
Participant with respect to whom it is proposed that Payments be reduced, a
written statement setting forth the manner in which the Total Payments in
respect of such Participant were calculated and the basis for such

36



--------------------------------------------------------------------------------



 



calculations, including, without limitation, any opinions or other advice the
Company has received from the Firm or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).
ARTICLE 10
CLAIMS PROCEDURES
     Section 10.1 Claim.
          (a) A claimant who believes that he or she is being denied Benefits to
which he or she is entitled under the Plan or who otherwise has a claim
involving the Plan may file a written request for such Benefits or written
description of the claim (as applicable) with the Administrator, setting forth
his or her claim for Benefits or other claim involving the Plan.
          (b) Other than with respect to claims to which ERISA expressly
provides a limitations period, no action may be commenced against any Plan party
after the earliest to occur of the following dates: the date that is 90 days
after the date of the final denial of the appeal, or the date that is one year
from the date a cause of action accrued. For purposes of this Article 10, a
cause of action is considered to have accrued when the person bringing the legal
action knew, or in the exercise of reasonable diligence should have known, that
a Plan party has clearly repudiated the claim or legal position which is the
subject of the action, regardless of whether such person has filed a claim in
accordance with the provisions of this Article 10. The Administrator shall be
the Plan’s agent for service of process.
          (c) Any person requesting Benefits or wishing to assert a claim must
exhaust all remedies under the Plan’s claims procedures before being entitled to
seek relief under Section 10.5.
     Section 10.2 Claim Decision.
          (a) Except as otherwise provided by Section 10.2(b), the Administrator
shall reply to any claim filed under Section 10.1 within 90 days of receipt,
unless it determines to extend such reply period for an additional 90 days for
reasonable cause and notifies the claimant in advance of the reasons for the
extension and the date by which the Administrator expects to make a decision. If
the claim is denied in whole or in part, such reply shall include a written
explanation, using language calculated to be understood by the claimant, setting
forth:
               (i) the specific reason or reasons for such denial;
               (ii) the specific reference to relevant provisions of the Plan on
which such denial is based;
               (iii) a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation why
such material or such information is necessary;

37



--------------------------------------------------------------------------------



 



               (iv) appropriate information as to the steps to be taken if the
claimant wishes to submit the claim for review;
               (v) the time limits for requesting a review under Section 10.3
and for review under Section 10.4; and
               (vi) the claimant’s right to bring an action under Section 502 of
ERISA (subject to Section 10.5) if the claim is denied on review.
          (b) If the claim is a claim that requires a determination regarding
whether a Participant is Disabled to be made by the Administrator (and not by
some party other than the Administrator or the Plan for purposes other than a
benefit determination under the Plan), the Administrator will respond to the
claim within a reasonable period of time and in any case within 45 days
(provided that the Administrator may utilize up to two 30-day extension periods,
in each case to the extent that the Administrator determines that circumstances
beyond the control of the Plan so require, and shall in each case provide the
claimant with an advance notice setting forth the reasons for the extension and
the date by which the Administrator expects to render a decision, the standards
on which entitlement to Benefits is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve such
issues). In the event that additional information is necessary to resolve a
claim requiring the Administrator to rule on the Participant’s Disabled status,
the claimant shall be afforded at least 45 days to provide the information
(during which time the periods to provide notice and a decision on the claim
shall be tolled).
          (c) In the event of a claim requiring the Administrator to rule on the
Participant’s Disabled status, the Administrator’s written notice of claim
denial shall provide the claimant (in addition to the items described in
Section 10.2(a)) with a copy of any internal rule, guideline, protocol or other
similar criterion relied upon during the claims process or with a statement that
such an internal rule, guideline, protocol or other similar criterion was relied
upon and that a copy will be provided free of charge upon request, and if a
medical necessity or experimental treatment or similar exclusion or limit was
imposed, the Administrator will provide an explanation of the scientific or
clinical judgment for the determination (applying the terms of the Plan to the
claimant’s medical circumstances) or a statement that such an explanation will
be provided free of charge upon request.
     Section 10.3 Request for Review.
          (a) Except as otherwise provided by Section 10.3(b), within 60 days
after the receipt by the claimant of the written explanation described above,
the claimant may request in writing that the Administrator review its
determination. The claimant, or his or her duly authorized representative, may,
but need not, review the relevant documents and submit issues and comments in
writing for consideration by the Administrator. Reasonable access to and copies
of any documents, records and other information relevant to the claim will be
provided free of charge upon request, subject to attorney-client, attorney
work-product and other applicable privilege rules unless otherwise required by
ERISA. Except as otherwise provided by Section 10.3(b), if the claimant does not
request a review of the initial determination within such 60-day period, the
claimant shall be barred and estopped from challenging the determination.

38



--------------------------------------------------------------------------------



 



          (b) In the event of a claim requiring the Administrator to make a
determination regarding the Participant’s Disabled status, the claimant shall
have 180 days after receipt of the written explanation described above to
request in writing that the determination be reviewed, and shall be barred and
estopped from challenging the determination if he or she does not request a
review of the initial determination within such 180-day period.
     Section 10.4 Review of Decision.
          (a) After considering all materials presented by the claimant, the
Administrator will render a written decision, setting forth the specific reasons
for the decision and containing specific references to the relevant provisions
of the Plan on which the decision is based. The decision on review shall
normally be made within 60 days after the Administrator’s receipt of the
claimant’s claim or request. If an extension of time is required for a hearing
or other special circumstances, the claimant shall be notified of the reasons
for the extension and the date as of which the Administrator expects to make a
decision, and the time limit shall be 120 days. The decision shall be in writing
using language calculated to be understood by the claimant, and shall set forth:
               (i) the specific reason or reasons for such denial;
               (ii) the specific reference to relevant provisions of the Plan on
which such denial is based;
               (iii) a statement that the claimant is entitled, upon request and
free of charge, to receive reasonable access to and copies of all documents,
records and other information relevant to the claimant’s claim (subject to
attorney-client, attorney work-product and other applicable privilege rules
unless otherwise required by ERISA); and
               (iv) the claimant’s right to bring an action under Section 502 of
ERISA now that the claim has been denied on appeal (subject to Section 10.5).
          (b) In the event of a claim requiring the Administrator to make a
determination regarding the Participant’s Disabled status, the Administrator
shall ensure that no deference is afforded to the prior determination, that the
persons who made the initial determination on behalf of the Administrator shall
not be involved in the review, and that the persons who make the decision on
review on behalf of the Administrator are not subordinates of the original
decision-makers. In the event that a medical judgment is required, the persons
conducting the review shall consult with a health care professional of
appropriate training and experience in the relevant field of medicine and shall
identify any medical or vocational experts consulted to the claimant. No health
care professional consulted in the course of the review shall be a person
consulted in the course of the original determination (or a subordinate of such
person). The claim determination on review of a claim requiring the
Administrator to make a determination regarding the Participant’s Disabled
status shall be provided within 45 days (90 days, if the Administrator
determines that special circumstances require an extension and so informs the
claimant). In the event of such a claim denial, in addition to the items
required above, the Administrator shall provide a copy of any internal rule,
guideline, protocol or other similar criterion relied upon during the claims
process or a statement that such an internal rule,

39



--------------------------------------------------------------------------------



 



guideline, protocol or other similar criterion was relied upon and that a copy
will be provided upon request, and if a medical necessity or experimental
treatment or similar exclusion or limit was imposed, the Administrator will
provide an explanation of the scientific or clinical judgment for the
determination (applying the terms of the Plan to the claimant’s medical
circumstances) or a statement that such an explanation will be provided free of
charge upon request.
          (c) All decisions on review shall be final and shall bind all parties
concerned to the maximum extent permitted by law.
     Section 10.5 Arbitration.
          (a) Notwithstanding anything herein to the contrary and to the extent
permitted by ERISA, upon completion of the claims process set forth in this
Article 10, the Administrator or a claimant will have the right to compel
binding arbitration with respect to any claim involving the Plan. If any such
party chooses to compel arbitration, the process and procedure shall be governed
by the terms and conditions of the American Express Company Employment
Arbitration Policy and Employment Arbitration Acknowledgment Form (“Policy”), to
the extent such Policy is consistent with the terms of the Plan. This includes,
but is not limited to, the Policy’s prohibition against claims being arbitrated
on a class action basis or on bases involving claims brought in a representative
capacity on behalf of any other similarly situated party. In addition, if any
party chooses to compel arbitration, the arbitrator will be bound by the
substantive terms of the Plan and ERISA (including, but not limited to, the
standard of review required by ERISA).
          (b) To the extent required by Sections 2560.503-1(c)(2)-(3) and
2560.503-1(d) of the Labor Regulations, arbitration shall not be required in the
case of a claim which requires the Administrator to make a determination with
respect to the Participant’s Disabled status.
     Section 10.6 Burden of Proof. Notwithstanding anything herein to the
contrary, to the extent a claimant asserts entitlement to Benefits or otherwise
makes a claim based upon facts not contained in the Plan’s records, such person
shall be required to provide satisfactory affirmative evidence of such facts.
For avoidance of doubt, if a person claims entitlement to Benefits based upon
service or compensation (including but not limited to claims with respect to
Base Salary, Incentive Pay, or Compensation for RSP-Related Account or
RP-Related Account purposes) that is not reflected in the Plan’s records, such
person must provide satisfactory affirmative evidence of such service or
compensation. The Administrator shall have the sole and exclusive discretion to
determine whether the above-referenced affirmative evidence is satisfactory.
     Section 10.7 Administrator’s Sole Authority. Notwithstanding Section 3.2 or
any other provision of the Plan, the Administrator shall have the sole and
exclusive authority with respect to any matter, action or decision under this
Article 10, and the Committee shall have neither any authority with respect to
such matters, nor the right or ability to limit or to interfere in any way with
the Administrator’s authority with respect to such matters.

40



--------------------------------------------------------------------------------



 



ARTICLE 11
AMENDMENT & TERMINATION
     Section 11.1 Plan Amendment. The Committee or its delegate may, at any
time, amend or terminate the Plan, provided that the Committee may not reduce or
modify the amount of any Benefit payable to a Participant or any Beneficiary
receiving Benefit payments at the time the Plan is amended or terminated.
Notwithstanding the foregoing, the Committee shall not have the right to amend
or modify the terms and provisions of the Plan to the extent such amendment or
modification would result in a violation of Section 409A. In particular,
amendments to the definitions of Base Salary or Incentive Pay hereunder shall
not be made in a manner which would result in an impermissible alteration to an
existing Deferral Election.
     Section 11.2 Effect of Plan Termination. If the Plan is terminated, no
additional deferrals or contributions shall be credited to any Participant
Account hereunder. Following Plan termination, Participants’ Accounts shall be
paid at such time and in such form as provided under Article 8. Notwithstanding
the foregoing, either at the time of termination or on a subsequent date, the
Committee may, in its discretion, determine to distribute the then existing
Account balances of Participants and Beneficiaries and, following such
distribution, there shall be no further obligation to any Participant or
Beneficiary under the Plan; provided, however, that the authority granted to the
Committee under this Section 11.2 shall be implemented in compliance with the
requirements of and only to the extent permissible under Section 409A.
ARTICLE 12
GENERAL PROVISIONS
     Section 12.1 Unfunded Status. Nothing in the Plan shall create, or be
construed to create, a trust of any kind or fiduciary relationship between the
Company and the Participant, his or her designated Beneficiary, or any other
person. Any funds deferred under the provisions of the Plan shall be construed
for all purposes as a part of the general funds of the Company, and any right to
receive payments from the Company under the Plan shall be no greater than the
right of any unsecured general creditor. The Company may, but need not, purchase
any securities or instruments as a means of hedging its obligations to any
Participant under the Plan.
     Section 12.2 Non-Transferable. The right of any Participant, or other
person, to the payment of deferred compensation under the Plan shall not be
assigned, transferred, pledged or encumbered except by the laws of descent and
distribution.
     Section 12.3 No Right to Continued Employment. Participation in the Plan
shall not be construed as conferring upon the Participant the right to continue
in the employ of the Company as an executive or in any other capacity. The
Company expressly reserves the right to dismiss any employee at any time without
liability for the effect such dismissal might have upon him or her hereunder.
     Section 12.4 Plan Benefits Not Compensation Under Employee Benefit Plans.
Any deferred compensation payable under the Plan shall not be deemed salary or
other compensation to the Participant for the purpose of computing the benefits
under any plan or arrangement

41



--------------------------------------------------------------------------------



 



(including but not limited to any “employee benefit plan” under ERISA) except as
expressly provided in such plan or arrangement.
     Section 12.5 Compliance with Section 409A. The Plan is intended to comply
with Section 409A, and shall be interpreted, operated and administered
consistent with this intent and the Policy. To the extent the terms of the Plan
fail to qualify for exemption from or to satisfy the requirements of
Section 409A, the Plan may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service. In such
circumstances, the Plan will be administered in a manner which adheres as
closely as possible to its existing terms while complying with Section 409A.
     Section 12.6 No Guarantee of Tax Consequences.
          (a) The Company makes no representations or warranties and assumes no
responsibility as to the tax consequences to any Participant who enters into a
deferred compensation agreement with the Company pursuant to the Plan or any
such Participant’s Beneficiary. Further, payment by the Company to the
Participant (or to a Participant’s Beneficiary or Beneficiaries) in accordance
with the terms of the Plan, including any designation of Beneficiary on file
with the Administrator at the time of Participant’s death, shall be binding on
all interested parties and persons, including the Participant’s heirs,
executors, administrators and assigns, and shall discharge the Company, its
directors, officers and employees from all claims, demands, actions or causes of
action of every kind arising out of or on account of the Participant’s
participation in the Plan, known or unknown, for himself or herself, his or her
heirs, executors, administrators and assigns.
          (b) No person connected with the Plan in any capacity, including, but
not limited to, the Company and its directors, officers, agents and employees,
makes any representation, commitment, or guarantee that any tax treatment,
including, but not limited to, Federal, state and local income, estate and gift
tax treatment, will be applicable to any amounts deferred under the Plan, or
paid to or for the benefit of a Participant or Beneficiary under the Plan, or
that such tax treatment will apply to or be available to a Participant or
Beneficiary on account of participation in the Plan.
          (c) Any agreement executed pursuant to the Plan shall be deemed to
include the above provision of this Section 12.6.
     Section 12.7 Limitations on Liability. Neither the establishment of the
Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Company, or any officer or employer thereof except as provided by law or by
any Plan provision. No person (including the Company) in any way guarantees any
Participant’s Account from loss or depreciation, whether caused by poor
investment performance of a deemed investment or the inability to realize upon
an investment due to an insolvency affecting an investment vehicle or any other
reason. In no event shall the Company or any successor, employee, officer,
director or stockholder of the Company, be liable to any person on account of
any claim arising by reason of the provisions of the Plan or of any instrument
or instruments implementing its provisions (except that the Company shall make
benefit payments

42



--------------------------------------------------------------------------------



 



in accordance with the terms of the Plan), or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution hereunder.
     Section 12.8 Severability. If any provision of the Plan is held to be
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein.
     Section 12.9 Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be considered in the construction of the Plan.
     Section 12.10 Governing Law. The Plan shall be construed in accordance with
and governed by the laws of the State of New York to the extent not superseded
by federal law, without reference to the principles of conflict of laws.
* * * * *

43



--------------------------------------------------------------------------------



 



SCHEDULE A
DEFERRAL ACCOUNT SCHEDULE RATE
Under the Interest Method, the Schedule Rate used to determine the earnings
credited on a Participant’s Deferral Accounts for such calendar year shall be
determined under the following metric, based on Amex’s “ROE” for such calendar
year and its “ROE Target Range” for such calendar year:

      Amex’s ROE   Schedule Rate
Below ROE Target Range
  Moody’s A Rate Within ROE Target Range   9% Above ROE Target Range   11%

Amounts credited under this Schedule are subject to any caps imposed by
Article 7 of the Plan, including the limitation of amounts credited to an
Executive Officer to an amount which will not exceed the AFR when required by
Section 7.3.
Amex’s “ROE” for a calendar year means Amex’s consolidated annual return on
equity for such calendar year, as reported by Amex, subject to adjustment for
significant accounting changes as determined by the Committee in its sole
discretion.
Amex’s “ROE Target Range” for a calendar year means the ROE target range
announced by Amex and in effect on January 1st of such calendar year.
Except as otherwise provided by Section 9.2(b)(ii) of the Plan, the
Schedule Rate under this Schedule A for any calendar year may be changed by the
Committee, prospectively or retrospectively, in its sole discretion, without
prior notice to or consent of Participants or Beneficiaries.

44



--------------------------------------------------------------------------------



 



SCHEDULE B
The following programs constitute Incentive Pay under the Plan. The Company
reserves the right to amend this list, including without limitation the right to
add items to and delete items from this list; provided, however, that no
amendment shall impact the amounts to be deferred under a Deferral Election
already in effect except to the extent that such an impact is (i) permitted by
Section 409A of the Code and (ii) specified in such amendment.

  •   S/E Sales     •   Real Estate Incent Plan     •   Business Finance Bonus  
  •   Performance Challenge     •   U.S. Banking Incentive Award     •   TMS
Incentive     •   Cons Tvl ICP     •   GTMS Incentive     •   Morris Incentive  
  •   PSIA     •   Travel Incentive     •   Technology Incentive Award     •  
Team Perf Rewd     •   Travelers Checks Quality Incentive Award     •   EICP
Special Award     •   Team Incentive Plan     •   Bus Travel Inc     •  
American Express One Business Travel Incentive     •   Sales Incentive     •  
Interpretation     •   ES Rewrd & Recog     •   Temporary Assignment Awards

  •   Lump Sum Merits     •   Lump Sum Promotions

  •   T/C Bonus

45



--------------------------------------------------------------------------------



 



  •   Special Merit     •   AEB Bonus     •   Nat’l Acct Inc     •   AIA     •  
Foreign Market Premium     •   Fund of Hedge Funds Investment Management —
Variable Compensation Plan     •   SkyGuide Subscription Commissions     •  
Travel Protection Plan Sales Commissions     •   Publishing Sales Incentive Plan
Commissions     •   Customer Focused Sales Commission (CFS Incentive), formerly
known as Cardmember Telephone Service Center Sales Commissions     •   USCC
Regional MBD Incentive Plan     •   USCC National MBD Incentive Plan     •  
USCC Regional DBD Incentive Plan     •   USCC National DBD Incentive Plan     •
  USCC Enterprise DBD Incentive Plan     •   USCC CAT AE Incentive Plan     •  
GCG DBD Incentive Plan     •   GCG VP Incentive Plan     •   Global Supplier
Relations Preferred Reward     •   Personal Performance Incentive     •  
Private Banking Sales Incentive Compensation Program     •   GFM Special
Incentive Plan for Sales and Traders     •   Global Financial Institutions Group
Sales Incentive Plan     •   AEB Private Bank Investment Specialist Incentive
Plan     •   Private Banking Insurance Sales Incentive Program     •   GID Sales
Force Commission Program     •   Harbor Annual Performance Bonus     •   Harbor
Account Management Incentive Compensation Plan     •   Corporate Card Business
Development Manager Sales Plan     •   Corporate Card Strategic Initiatives
Manager Sales Plan

46



--------------------------------------------------------------------------------



 



  •   Corporate Card Strategic National Accounts Manager Sales Plan     •  
Corporate Card Account Development Manager Sales Plan     •   Account
Development Manager-GE Sales Plan     •   Corporate Card National Account
Manager Sales Plan     •   Business Card National Account Manager Sales Plan    
•   Corporate Card Account Executive Sales Plan     •   Business Card Business
Development Manager Sales Plan     •   Business Card Sales Leader Sales Plan    
•   Corporate Card Sales & Account Development Leader Sales Plan     •   “PIC”
Performance Incentive Compensation for Bands PB-LPB     •   “LPIC” Leadership
Performance Incentive Compensation for SPB     •   “IC” Incentive Compensation
for Executives     •   Serve Virtual Enterprises, Inc. Incentive Plan (formerly
Revolution Money, Inc. Incentive Plan)     •   The Serve Virtual Enterprises,
Inc. Customer Service Incentive Plan (formerly The Revolution Money, Inc.
Customer Service Incentive Plan)     •   Serve Virtual Enterprises, Inc.
Management Incentive Plan (formerly Revolution Money, Inc. Management Incentive
Plan)

47